Exhibit 10.3 

 

$1,500,000,000

3-YEAR CREDIT AGREEMENT

among

DOMINION RESOURCES, INC.,
VIRGINIA ELECTRIC AND POWER COMPANY,
CONSOLIDATED NATURAL GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK,


as Administrative Agent,



BARCLAYS BANK PLC,


as Syndication Agent,



and

 

BANK OF AMERICA, N.A.
THE BANK OF NOVA SCOTIA AND
CITIBANK, N.A.

as Co-Documentation Agents

 

 

 

J.P. MORGAN SECURITIES INC. AND

BARCLAYS CAPITAL,

as Joint Lead Arrangers and Joint Bookrunners

 

Dated as of May 27, 2004

Table of Contents

 

 

Page

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.1   Definitions

1

 

1.2   Computation of Time Periods; Other Definitional Provisions.

17

 

1.3   Accounting Terms.

17

 

1.4   Time.

17

SECTION 2. LOANS

18

 

2.1   Revolving Loan Commitment.

18

 

2.2   Method of Borrowing for Revolving Loans

 20

 

2.3   Funding of Revolving Loans

21

 

2.4   Minimum Amounts of Revolving Loans

22

 

2.5   Reductions of Revolving Loan Commitment

22

 

2.6   Notes

22

SECTION 3. PAYMENTS

23

 

3.1   Interest

23

 

3.2   Prepayments

23

 

3.3   Payment in Full at Maturity

24

 

3.4   Fees

24

 

3.5   Place and Manner of Payments

24

 

3.6   Pro Rata Treatment

25

 

3.7   Computations of Interest and Fees

25

 

3.8   Sharing of Payments.

26

 

3.9   Evidence of Debt

26

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

27

 

4.1   Eurodollar Loan Provisions.

27

 

4.2   Capital Adequacy

28

 

4.3   Compensation

29

 

4.4   Taxes

29

 

4.5   Mitigation; Mandatory Assignment.

31

SECTION 5. LETTERS OF CREDIT

32

 

5.1   L/C Commitment

32

 

5.2   Procedure for Issuance of Letter of Credit

32

 

5.3   Fees and Other Charges

33

 

5.4   L/C Participations

33

 

5.5   Reimbursement Obligation of the Borrower

34

 

5.6   Obligations Absolute

34

 

5.7   Letter of Credit Payments

35

 

5.8   Applications

35

SECTION 6. CONDITIONS PRECEDENT

35

 

6.1   Closing Conditions

35

 

6.2   Conditions to Loans

37

SECTION 7. REPRESENTATIONS AND WARRANTIES

37

 

7.1   Organization and Good Standing.

38

 

7.2   Due Authorization

38

 

7.3   No Conflicts

38

 

7.4   Consents

 38

 

7.5   Enforceable Obligations

 39

 

7.6   Financial Condition

39

 

7.7   No Default

39

 

7.8   Indebtedness

39

 

7.9   Litigation

39

 

7.10   Taxes

39

 

7.11   Compliance with Law

40

 

7.12   ERISA

40

 

7.13   Use of Proceeds

40

 

7.14   Government Regulation

40

 

7.15   Solvency

41

SECTION 8. AFFIRMATIVE COVENANTS

41

 

8.1   Information Covenants

41

 

8.2   Preservation of Existence and Franchises

42

 

8.3   Books and Records

42

 

8.4   Compliance with Law

43

 

8.5   Payment of Taxes.

43

 

8.6   Insurance

43

 

8.7   Performance of Obligations

43

 

8.8   ERISA

43

 

8.9   Use of Proceeds

44

 

8.10   Audits/Inspections

44

 

8.11   Total Funded Debt to Capitalization

44

SECTION 9. NEGATIVE COVENANTS

44

 

9.1   Nature of Business

44

 

9.2   Consolidation and Merger

45

 

9.3   Sale or Lease of Assets

45

 

9.4   Limitation on Liens

45

 

9.5   Fiscal Year

46

SECTION 10. EVENTS OF DEFAULT

46

 

10.1   Events of Default

46

 

10.2   Acceleration; Remedies.

48

 

10.3   Allocation of Payments After Event of Default

49

SECTION 11. AGENCY PROVISIONS

50

 

11.1   Appointment

50

 

11.2   Delegation of Duties

51

 

11.3   Exculpatory Provisions

51

 

11.4   Reliance on Communications

51

 

11.5   Notice of Default

52

 

11.6   Non-Reliance on Administrative Agent and Other Lenders

52

 

11.7   Indemnification

53

 

11.8   Administrative Agent in Its Individual Capacity

53

 

11.9   Successor Administrative Agent

53

SECTION 12. MISCELLANEOUS

54

 

12.1   Notices

54

 

12.2   Right of Set-Off; Adjustments

54

 

12.3   Benefit of Agreement

55

 

12.4   No Waiver; Remedies Cumulative

58

 

12.5   Payment of Expenses, etc.

58

 

12.6   Amendments, Waivers and Consents

59

 

12.7   Counterparts; Telecopy

60

 

12.8   Headings

60

 

12.9   Defaulting Lender

60

 

12.10   Survival of Indemnification and Representations and Warranties

60

 

12.11  

GOVERNING LAW

60

 

12.12  

WAIVER OF JURY TRIAL

60

 

12.13   Severability

60

 

12.14   Entirety

61

 

12.15   Binding Effect

61

 

12.16   Submission to Jurisdiction

61

 

12.17   Confidentiality

62

 

12.18   Designation of SPVs

62

 

12.19   USA Patriot Act

63



SCHEDULES

Schedule 1.1A Commitment Percentages
Schedule 1.1B Eligible Dealers
Schedule 7.8 Indebtedness
Schedule 12.1 Notices

EXHIBITS

Exhibit 2.1(b)(ii) Form of Competitive Bid Request
Exhibit 2.2(a) Form of Notice of Borrowing
Exhibit 2.2(c) Form of Notice of Conversion/Continuation
Exhibit 2.6(a) Form of Revolving Loan Note
Exhibit 2.6(b) Form of Competitive Bid Loan Note
Exhibit 6.1(c) Form of Closing Certificate
Exhibit 6.1(f) Form of Legal Opinion
Exhibit 8.1(c) Form of Officer's Certificate
Exhibit 12.3 Form of Assignment Agreement

 

3-YEAR
CREDIT AGREEMENT

3-YEAR CREDIT AGREEMENT (this "Credit Agreement"), dated as of May 27, 2004
among DOMINION RESOURCES, INC., a Virginia corporation, VIRGINIA ELECTRIC AND
POWER COMPANY, a Virginia corporation, CONSOLIDATED NATURAL GAS COMPANY, a
Delaware corporation (each of the above, individually, a "Borrower" and
collectively, the "Borrowers"), the several banks and other financial
institutions from time to time parties to this Credit Agreement (each a "Lender"
and, collectively, the "Lenders"), JPMORGAN CHASE BANK, a New York banking
corporation, as administrative agent for the Lenders hereunder (in such
capacity, the "Administrative Agent"), BARCLAYS BANK PLC, as Syndication Agent,
and BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and CITIBANK, N.A., as
Co-Documentation Agents.

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

"Absolute Rate Competitive Bid Loan" means a Competitive Bid Loan bearing
interest at a fixed percentage rate per annum as requested by the relevant
Borrower and as specified in the Competitive Bid made by the Lender in
connection with such Competitive Bid Loan.

"Adjusted Base Rate" means with respect to any Borrower the Base Rate plus the
Base Rate Interest Margin for the relevant Borrower.

"Adjusted Eurodollar Rate" means with respect to any Borrower the Eurodollar
Rate plus the Eurodollar Rate Interest Margin for the relevant Borrower.

"Administrative Agent" means JPMorgan Chase Bank and any successors and assigns
in such capacity.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

Page 1

"Applicable L/C Floor Fee" means a fixed percentage based on the Borrower's
Ratings, as set forth under the heading "Applicable L/C Floor Fee" in the table
included in the definition of Interest Margin.

"Application" means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

"Asset Swap Spread" for any Borrower on any day means the amount in basis points
resulting from the conversion by the Administrative Agent of the Price of the
applicable Benchmark Bond (if four or more price quotes are received) into an
asset swap spread using the Bloomberg "YAS" screen as follows: The Price will be
entered in the "PRICE" field, the appropriate settlement date (which will be the
third Business Day after the date such Price is determined) will be entered into
the "SETTLE" field, and "I52" will be entered in the "CRV#" field. The resulting
amount in the "ASSET SWAP" field, rounded to the nearest basis point, is the
Asset Swap Spread. If fewer than four quotes are obtained, the Asset Swap Spread
for such day will be equal to the applicable Ceiling for such Borrower. If the
Bloomberg YAS function shall not be available, the Administrative Agent will
solicit spot mid swap rates of a maturity that matches the maturity of the
applicable Benchmark Bond ("Spot Mid Swap Rates") from J.P. Morgan Securities
Inc. and two other Eligible Dealers. The Asset Swap Spread for such day will be
equal to the implied yield derived from the Price minus the average of the three
Spot Mid Swap Rates, rounded to the nearest basis point.

"Average Asset Swap Spread" for any Interest Period for any Eurodollar Revolving
Loan means the arithmetic average of the two daily Asset Swap Spreads resulting
from the Pricing Polls for the applicable Notice Date.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Base Rate" means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day.

"Base Rate Interest Margin" means for any day an interest margin equal to the
Ceiling for the relevant Borrower minus 100 basis points per annum.

"Base Rate Loan" means a Loan that bears interest at an Adjusted Base Rate.

"Benchmark Bond" means the DRI Benchmark Bond, the VaPower Benchmark Bond or the
CNG Benchmark Bond, as applicable.

If (a) any Benchmark Bond shall no longer be outstanding for any reason,
including maturity, redemption or repurchase, (b) any Borrower shall issue a new
senior, unsecured, non-credit-enhanced obligation having liquidity and tenor
deemed more acceptable to the Administrative Agent, (c) the Administrative Agent
shall receive a written request from any Borrower requesting that the
Administrative Agent replace such Borrower's Benchmark Bond with another
Acceptable Obligation of that Borrower, and the Administrative Agent so agrees
in its sole discretion or (d) the Administrative Agent shall determine that, as
a result of

Page 2

changes in the liquidity of any Benchmark Bond, price quotes for a Benchmark
Bond are not consistently available, and if in any such case one or more other
(i.e. other than the applicable Benchmark Bond) acceptable debt securities of
any Borrower ("Acceptable Obligations") shall be outstanding for which price
quotes are likely, in the judgment of the Administrative Agent, to be
consistently available, then the Administrative Agent, in consultation with that
Borrower, will replace that Benchmark Bond with another Acceptable Obligation of
that Borrower. If the Administrative Agent shall determine that no Acceptable
Obligation is outstanding for a Borrower, the Eurodollar Rate Interest Margin
for that Borrower will equal the Ceiling.

"Borrower" has the meaning set forth in the preamble hereof.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in U.S. dollar deposits in the London interbank market.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Capitalization" means the sum of (a) Total Funded Debt plus (b) Net Worth.

"Ceiling" means for any day for any Borrower the sum of the Floor plus the
Maximum Spread Adjustment for such Borrower, in each case based on such
Borrower's Ratings and as set forth in the definition of Interest Margin.

"Change of Control" means with respect to Dominion Resources the direct or
indirect acquisition by any person (as such term is defined in Section 13(d) of
the Securities and Exchange Act of 1934, as amended) of beneficial ownership of
more than 50% of the outstanding shares of the capital stock of Dominion
Resources entitled to vote generally for the election of directors of Dominion
Resources, and with respect to any other Borrower, either such Borrower shall
cease to be a Subsidiary of Dominion Resources or a Change of Control shall
occur with respect to Dominion Resources.

"Closing Date" means the date hereof.

"CNG" means Consolidated Natural Gas Company, a Delaware corporation and its
successors and permitted assigns.

"CNG Benchmark Bond" means Consolidated Natural Gas' 5.00% Senior Notes due
March 1, 2014 (CUSIP No. 209615BZ5)

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, such Lender's share of the
Revolving Loan Commitment based upon such Lender's Commitment Percentage.

Page 3

"Commitment Fee" has the meaning set forth in Section 3.4(a).

"Commitment Fee Rate" means, for Commitment Fees payable by DRI, the appropriate
percentages, in each case, corresponding to the senior, unsecured,
non-credit-enhanced obligations of DRI in effect from time to time as shown
below:

 

Category

Senior, Unsecured, Non-Credit-Enhanced Obligations of DRI

Commitment Fee

I.

≥A from S&P or

0.100%

 

≥A2 from Moody's

 

II.

A- from S&P or

0.125%

 

A3 from Moody's

 

III.

BBB+ from S&P or

0.150%

 

Baa1 from Moody's

 

IV.

BBB from S&P or

0.175%

 

Baa2 from Moody's

 

V.

BBB- from S&P or

0.200%

 

Baa3 from Moody's

 

VI.

≤BB+ from S&P or

0.300%

 

≤Ba1 from Moody's

 

 

Notwithstanding the above, if at any time there is a split in Ratings of one
level, related to Categories I through V, between S&P and Moody's, the
Commitment Fee in effect at any time will be determined based upon the higher
rating, and if at any time there is a split in Ratings of two or more levels,
related to Categories I through V, between S&P and Moody's, the Commitment Fee
in effect at any time shall be determined based upon the Ratings level that is
one level below the higher of the S&P or Moody's rating. If at any time either
S&P or Moody's rates DRI at a Category VI level, the Commitment Fee in effect at
any time will be based on Category VI levels.

Each Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall notify each Lender), at the address set forth on Schedule 12.1,
information regarding any change in its Ratings with respect to such Borrower
within five Business Days of receipt of such information. The Administrative
Agent may assume that Ratings remain in effect unless a Borrower notifies the
Administrative Agent in writing that a Rating of a Borrower has changed.

Page 4

Based on DRI's Ratings as of the Closing Date, Category III level pricing will
apply as of the Closing Date.

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender's name on Schedule 1.1A attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Credit Agreement.

"Commitment Period" means the period from the Closing Date to the Maturity Date.

"Competitive Bid" means an offer by a Lender to make a Competitive Bid Loan to a
Borrower pursuant to the terms of Section 2.1(b) hereof.

"Competitive Bid Loan" means a Loan made by a Lender to a Borrower in its
discretion pursuant to the provisions of Section 2.1(b) hereof.

"Competitive Bid Loan Notes" means with respect to any Borrower the promissory
notes of such Borrower in favor of each Lender evidencing the Competitive Bid
Loans made to such Borrower and substantially in the form of Exhibit 2.6(b), as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

"Competitive Bid Rate" means, as to any Competitive Bid made by a Lender to a
Borrower in accordance with the provisions of Section 2.1(b) hereof, the rate of
interest offered by the Lender making the Competitive Bid (which for a
Eurodollar Competitive Bid Loan shall be a rate of interest determined by
reference to the Eurodollar Rate).

"Competitive Bid Request" means a request by a Borrower for Competitive Bids in
the form of Exhibit 2.1(b)(ii).

"Competitive Bid Request Fee" means $2,500 for each Competitive Bid Request made
by a Borrower.

"Consolidated Subsidiary" means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

"Controlled Group" means with respect to each Borrower (i) the controlled group
of corporations as defined in Section 414(b) of the Code and the applicable
regulations thereunder or (ii) the group of trades or businesses under common
control as defined in Section 414(c) of the Code and the applicable regulations
thereunder, of which such Borrower is a part or may become a part.

Page 5

"Credit Documents" means this Credit Agreement, the Notes, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders" below.

"Default" means with respect to each Borrower any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default by
such Borrower.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

"Dollar", "dollar" and "$" means lawful currency of the United States.

"Dominion Resources or DRI" means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

"DRI Benchmark Bond" means Dominion Resources, Inc.'s 5.00% Senior Notes due
March 15, 2013 (CUSIP No. 25746UAM1).

"Effective Date" has the meaning set forth in Section 12.15 hereof.

"Eligible Assignee" means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(d) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and DRI (such approval not to be unreasonably withheld or delayed);
provided that (i) DRI's consent is not required pursuant to clause (a) or, with
respect to clause (b), during the existence and continuation of a Default or an
Event of Default, (ii) no person or entity shall be an Eligible Assignee without
the consent of the Issuing Lenders, which consent may be given or withheld in
the sole discretion of the Issuing Lenders and (iii) neither the Borrowers nor
any Affiliate or Subsidiary of the Borrowers shall qualify as an Eligible
Assignee.

"Eligible Dealer" means the dealers listed on Schedule 1.1B, attached hereto, as
such dealers may be replaced or added to with the consent of the Administrative
Agent and DRI.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

"ERISA Affiliate" means with respect to each Borrower each person (as defined in
Section 3(9) of ERISA) which together with such Borrower or any Subsidiary of
such Borrower would be deemed to be a member of the same "controlled group"
within the meaning of Section 414(b), (c), (m) and (o) of the Code.

Page 6

"Eurodollar Competitive Bid Loan" means a Competitive Bid Loan bearing interest
at a fixed rate of interest determined by reference to the Eurodollar Rate as
requested by the relevant Borrower and as specified in the Competitive Bid made
by the Lender in connection with such Competitive Bid Loan.

"Eurodollar Loans" means a Loan that bears interest at the Eurodollar Rate
(including a Eurodollar Competitive Bid Loan).

"Eurodollar Rate" means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

"Eurodollar Rate" = Interbank Offered Rate                

                              1 - Eurodollar Reserve Percentage

"Eurodollar Rate Interest Margin" for any Interest Period for a Eurodollar
Revolving Loan means an interest margin equal to the greater of (a) the
applicable Floor or (b) the applicable Average Asset Swap Spread, in each case
for the relevant Borrower, provided that such interest margin shall in no event
be greater than the Ceiling.

"Eurodollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

"Eurodollar Revolving Loan" means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

"Event of Default" with respect to any Borrower has the meaning specified in
Section 9.1.

"Exchange Act" means the Securities and Exchange Act of 1934, as amended.

"Federal Funds Rate" means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day and (b)
if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

Page 7

"Fee Payment Date" shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

"First Mortgage Bond Indenture" means the first mortgage bond indenture, dated
November 1, 1935, by and between VaPower and The Chase Manhattan Bank, as
supplemented and amended.

"Floor" for any day for any Borrower means the minimum Eurodollar Rate Interest
Margin, based on such Borrower's Ratings, as set forth under the heading "Floor"
in the table included in the definition of Interest Margin.

"Funded Debt" means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers' acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities and Trust Preferred
Securities), (b) all capital lease obligations (including Synthetic Lease
Obligations) of such Person and (c) all Guaranty Obligations of Funded Debt of
other Persons.

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

"Granting Lender" has the meaning set forth in Section 12.18 hereof.

"Group Facility" means (i) the 3-Year Credit Agreement, dated as of May 20,
2002, among Dominion Resources, Inc., Virginia Electric and Power Company and
Consolidated Natural Gas, the lenders from time to time parties thereto or (ii)
the 364-Day Credit Agreement, dated as of August 20, 2003, among Consolidated
Natural Gas, the lenders from time to time parties thereto, Barclays Bank PLC,
as Administrative Agent and Barclays Bank PLC and Bank One, N.A., as Syndication
Agents, in each case as such agreements may be amended from time to time.

"Guaranty Obligations" means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in the
relevant Borrower's financial statements under GAAP; provided, however, that the
term Guaranty Obligations

Page 8

shall not include (i) endorsements for deposit or collection in the ordinary
course of business, (ii) obligations under purchased power contracts or
(iii) obligations of such Borrower otherwise constituting Guaranty Obligations
under this definition to provide contingent equity support, to keep well, to
purchase assets, goods, securities or services, to take or pay or to maintain
financial statement conditions or otherwise in respect of any Subsidiary or
Affiliate of such Borrower in connection with the non-utility nonrecourse
financing activities of such Subsidiary or Affiliate.

"Indebtedness" means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of a Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers' acceptances.

"Indenture" means the Indenture dated as of April 1, 1995 between CNG and United
States Trust Company of New York, as Trustee, as in effect on the date hereof
and without giving effect to any modifications or supplements thereto, or
terminations thereof, after the date hereof.

"Interbank Offered Rate" means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Telerate Page 3750, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term "Interbank Offered Rate" shall
mean, for any Eurodollar Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%).

"Interest Margin" means, for Revolving Loans made to and Letter of Credit Fees
payable by each Borrower, the appropriate percentages, in each case,
corresponding to the senior, unsecured, non-credit-enhanced obligations of the
relevant Borrower in effect from time to time as shown below:

Page 9

Category

Senior, Unsecured, Non-Credit-Enhanced Obligations of Borrower

Applicable
L/C Floor Fee

Floor

Maximum Spread Adjustment

I.

≥A from S&P or

.550%

0.350%

1.00%

 

≥A2 from Moody's

 

 

 

II.

A- from S&P or

.675%

0.500%

1.00%

 

A3 from Moody's

 

 

 

III.

BBB+ from S&P or

.875%

0.625%

2.00%

 

Baa1 from Moody's

 

 

 

IV.

BBB from S&P or

1.000%

0.750%

2.00%

 

Baa2 from Moody's

 

 

 

V.

BBB- from S&P or

1.250%

0.875%

2.00%

 

Baa3 from Moody's

 

 

 

VI.

≤BB+ from S&P or

1.875%

1.500%

5.00%

 

≤Ba1 from Moody's

 

 

 

 

provided

, that the Eurodollar Rate Interest Margin applicable to a Revolving Loan, once
determined, shall remain set for the duration of the selected Interest Period.



Notwithstanding the above, if at any time there is a split in Ratings of one
level, related to Categories I through V, between S&P and Moody's, the Floor and
Maximum Spread Adjustment in effect at any time will be determined based upon
the higher rating, and if at any time there is a split in Ratings of two or more
levels, related to Categories I through V, between S&P and Moody's, the Floor
and Maximum Spread Adjustment in effect at any time shall be determined based
upon the Ratings level that is one level below the higher of the S&P or Moody's
rating. If at any time either S&P or Moody's rates a Borrower at a Category VI
level, the Floor and Maximum Spread Adjustment in effect at any time will be
based on Category VI levels.

Each Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall notify each Lender), at the address set forth on Schedule 11.1,
information regarding any change in its Ratings with respect to such Borrower
within five Business Days of receipt of such information. The Administrative
Agent may assume that Ratings remain in effect unless a Borrower notifies the
Administrative Agent in writing that a Rating of a Borrower has changed.

"Interest Payment Date" means (a) as to Base Rate Loans of any Borrower, the
last day of each fiscal quarter of such Borrower and on the Maturity Date, (b)
as to Eurodollar Loans of any Borrower, on the last day of each applicable
Interest Period and on the Maturity Date and (c) as to Absolute Rate Competitive

Page 10

Bid Loans of any Borrower, on the last day of the Interest Period for each
Absolute Rate Competitive Bid Loan and on the Maturity Date. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then such Interest Payment Date shall be deemed
to be the immediately preceding day.

"Interest Period" means, (a) as to Eurodollar Loans, a period of 14 days (in the
case of new money borrowings) and one, two or three months' duration, as the
relevant Borrower may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions of Eurodollar Revolving
Loans) and (b) with respect to Absolute Rate Competitive Bid Loans, a period
beginning on the date the Absolute Rate Competitive Bid Loan is made and ending
on the date specified in the respective Competitive Bid whereby the offer to
make such Absolute Rate Competitive Loan was extended, which shall not be less
than 7 days nor more than 360 days duration; provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Period shall end on the next preceding Business Day), (ii) no
Interest Period shall extend beyond the Maturity Date and (iii) with respect to
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

"Issuing Lender" means, with respect to any Letter of Credit, the issuer
thereof, which shall be JPMCB or Barclays Bank PLC, or any affiliate thereof, in
its capacity as issuer of any Letter of Credit.

"JPMCB" means JPMorgan Chase Bank.

"L/C Commitment" means $500,000,000.

"L/C Interest Margin" for any Letter of Credit means the percentage equal at all
time to the higher of:

(a) the Applicable L/C Floor Fee; and

(b) whichever of the following shall apply:

 i.   if Eurodollar Loans are outstanding under this Credit Agreement, the
      Eurodollar Rate Interest Margin (and, if more than one Eurodollar Rate
      Interest Margin is then in effect, the most recently determined of such
      Eurodollar Rate Interest Margin); or
 ii.  if the only Loans outstanding under this Credit Agreement are Base Rate
      Loans, the Base Rate Interest Margin; or
 iii. if no Loans are outstanding under the Credit Agreement, but revolving
      loans are outstanding to any Borrower under any Group Facility, a variable
      percentage equal to the Average Asset Swap Spread (but in any event no
      greater than the Ceiling), determined on the date such revolving loans are
      made and on the first day of each subsequent interest period applicable
      thereto;

Page 11

provided

, however, that if at any time there shall be no Loans outstanding under this
Credit Agreement and no revolving loans outstanding to any Borrower under any
Group Facility, the L/C Interest Margin shall be determined pursuant to clause
(a) above. The L/C Interest Margin shall change on any day on which the
calculation thereof would change by reason of the making, prepayment or
repayment of Eurodollar Loans, Base Rate Loans or revolving loans under any
Group Facility as set forth above.



"L/C Obligations" means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5.

"L/C Participants" means the collective reference to all the Lenders other than
the Issuing Lender.

"Lenders" means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 11.3.

"Letter of Credit" has the meaning set forth in Section 5.1(a).

"Letter of Credit Fees" has the meaning set forth in Section 5.3(a).

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

"Loan" means any loan made by any Lender pursuant to this Agreement.

"Mandatorily Convertible Securities" means any mandatorily convertible
equity-linked securities issued by a Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under the Credit Agreement.

"Material Adverse Effect" means with respect to any Borrower a material adverse
effect, after taking into account applicable insurance, if any, on (a) the
operations, financial condition or business of such Borrower, (b) the ability of
such Borrower to perform its obligations under this Credit Agreement or (c) the

Page 12

validity or enforceability of this Credit Agreement or any of the other Credit
Documents against such Borrower, or the rights and remedies of the Lenders
against such Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 9.3 shall not
be considered to have a Material Adverse Effect.

"Material Subsidiary" shall mean with respect to any Borrower, a Subsidiary of
such Borrower whose total assets (as determined in accordance with GAAP)
represent at least 20% of the total assets of such Borrower, on a consolidated
basis.

"Maturity Date" means the third anniversary of the Closing Date.

"Maximum Spread Adjustment" for any day for any Borrower means the percentage as
set forth under the headings "Maximum Spread Adjustment" in the table included
in the definition of Interest Margin.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

"Net Worth" means with respect to any Borrower, as of any date, the
shareholders' equity or net worth of such Borrower and its Consolidated
Subsidiaries (including, but not limited to, the value of any Mandatorily
Convertible Securities and Trust Preferred Securities), on a consolidated basis,
as determined in accordance with GAAP.

"Non-Recourse Debt" means Indebtedness (a) as to which no Borrower (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender; (b) no default with
respect to which would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of any Borrower to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders have been notified in writing that they will not have any recourse to
the stock or assets of any Borrower and the relevant legal documents so provide.

"Notes" means the collective reference to the Revolving Loan Notes and the
Competitive Bid Loan Notes of the Borrowers.

"Notice Date" has the meaning set forth in Section 2.2(b) hereof.

"Notice of Borrowing" means a request by a Borrower for a Loan in the form of
Exhibit 2.2(a).

Page 13

"Notice of Continuation/Conversion" means a request by a Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

"Other Taxes" has the meaning set forth in Section 4.4(b) hereof.

"PBGC" means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

"Pension Plans" has the meaning set forth in Section 8.8 hereof.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

"Plan" means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower.

"Price" means, for any Benchmark Bond on any Business Day on which a Pricing
Poll occurs, the Dollar price resulting from bid quotes solicited beginning at
2:00 p.m. (or such other time as may be set by the Administrative Agent) on such
Business Day. If (a) five quotes are received, the Price for such Benchmark Bond
for such day shall be the arithmetic average, as computed by the Administrative
Agent, of the three quotes remaining after the highest and lowest quotes are
excluded, or (b) four quotes are obtained, the Price for such Benchmark Bond for
such day shall be the arithmetic average, as computed by the Administrative
Agent, of the three quotes remaining after the lowest quote is excluded. The
Administrative Agent agrees to solicit such quotes on each of the two Business
Days immediately following a Notice Date; provided, that upon receipt by the
Administrative Agent of written consent from the relevant Borrower, the
Eurodollar Rate Interest Margin for such Borrower will equal the Ceiling and no
Pricing Poll shall be required.

"Pricing Poll" means the solicitation by the Administrative Agent on each of the
two Business Days immediately following the Notice Date of Prices for the
Benchmark Bonds from five Eligible Dealers as selected by DRI.

"Prime Rate" means the per annum rate of interest established from time to time
by JPMCB at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

"Ratings" means the rating assigned by S&P or Moody's to a Borrower based on
such Borrower's senior, unsecured, non-credit-enhanced obligations.

"Register" has the meaning set forth in Section 12.3(c).

Page 14

"Regulation A, D, T, U or X" means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

"Reimbursement Obligation" means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 5.5 for amounts drawn under Letters of
Credit.

"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, (i) the outstanding amount of Loans owed to such
Lender and (ii) such Lender's Commitment Percentage of the L/C Obligations then
outstanding.

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the relevant Borrower,
but in any event, with respect to financial matters, the chief financial officer
of the relevant Borrower.

"Revolving Loan" means a Loan made by the Lenders to a Borrower pursuant to
Section 2.1(a) hereof.

"Revolving Loan Commitment" means One Billion Five Hundred Million Dollars
($1,500,000,000), as such amount may be otherwise reduced in accordance with
Section 2.5.

"Revolving Loan Notes" means with respect to any Borrower the promissory notes
of such Borrower in favor of each Lender evidencing the Revolving Loans made to
such Borrower and substantially in the form of Exhibit 2.6(a), as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person's assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

Page 15

"Spot Mid Swap Rates" has the meaning set forth in the definition of "Asset Swap
Spreads".

"SPV" has the meaning set forth in Section 11.18 hereof.

"Stated Amount" of each Letter of Credit means, at any time, the maximum amount
available to be drawn thereunder (in each case determined without regard to
whether any conditions to drawing could be met).

"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

"Synthetic Lease" means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

"Synthetic Lease Obligation" means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

"Taxes" has the meaning set forth in Section 4.4(a).

"Total Funded Debt" means with respect to each Borrower all Funded Debt of such
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP.

"Trust Preferred Securities" means the trust preferred securities issued by one
of the five subsidiary capital trusts established by any of the Borrowers
outstanding on the date hereof and reflected as such in the financial statements
of Dominion Resources for the fiscal year ended December 31, 2003, and any
additional trust preferred securities that are substantially similar thereto,
along with the junior subordinated debt obligations of the Borrowers, so long as
(a) the terms thereof require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Loans and all other amounts due under the Credit Agreement, (b) such securities
are subordinated and junior in right of payment to all obligations of the
Borrowers for or in respect of borrowed money and (c) the obligors in respect of
such preferred securities and subordinated debt have the right to defer interest
and dividend payments, in each case to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
the Borrowers or the Lenders.

Page 16

"Utilized Revolving Commitment" means, for any Borrower for any day from the
Closing Date to the Maturity Date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans outstanding on such day to such Borrower
and (b) the aggregate L/C Obligations then outstanding.

"VaPower" means Virginia Electric and Power Company, a Virginia corporation and
its successors and assigns.

"VaPower Benchmark Bond" means Virginia Electric and Power Company's 4.750%
Senior Notes due March 1, 2013 (CUSIP No. 927804EU4).

"Wholly Owned Subsidiary" means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors' qualifying shares or
local ownership shares required by law and outstanding publicly owned preferred
stock of VaPower) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.



1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Sections", "Schedules" and
"Exhibits" shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.



1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements described in Section 5.1(g)); provided,
however, if (a) a Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by such
Borrower to the Lenders as to which no such objection shall have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

Page 17

SECTION 2. LOANS

2.1 Revolving Loan Commitment.

a. Revolving Loans

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to each Borrower in U.S. dollars, at any time and
from time to time, during the Commitment Period (each a "Revolving Loan" and
collectively the "Revolving Loans"); provided that (i) the sum of the aggregate
amount of Revolving Loans plus the L/C Obligations then outstanding plus the
aggregate amount of Competitive Bid Loans outstanding to the Borrowers on any
day shall not exceed the Revolving Loan Commitment and (ii) with respect to each
individual Lender, the Lender's pro rata share of the sum of outstanding
Revolving Loans plus the L/C Obligations then outstanding on any day shall not
exceed such Lender's Commitment Percentage of the Revolving Loan Commitment.
Revolving Loans made to any Borrower shall be the several obligations of such
Borrower. Subject to the terms and conditions of this Credit Agreement, each
Borrower may borrow, repay and reborrow the amount of the Revolving Loan
Commitment made to it.

b. Competitive Bid Loans Subfacility

 i. Competitive Bid Loans

    Subject to the terms and conditions set forth herein, a Borrower may, from
    time to time, during the period from the Closing Date until the date
    occurring seven days prior to the Maturity Date, request and each Lender
    may, in its sole discretion, agree to make Competitive Bid Loans to such
    Borrower; provided, however, that (A) the sum of the aggregate amount of
    Revolving Loans outstanding plus the aggregate amount of Competitive Bid
    Loans outstanding to the Borrowers on any day shall not exceed the Revolving
    Loan Commitment and (B) if a Lender makes a Competitive Bid Loan, such
    Lender's obligation to make its pro rata share of any Revolving Loan shall
    not be reduced thereby.

    Competitive Bid Requests

    Each Borrower may solicit Competitive Bids by delivery of a Competitive Bid
    Request to the Administrative Agent by 10:00 a.m. (A) with respect to a
    request for a Eurodollar Competitive Bid Loan, on a Business Day four
    Business Days prior to the date of a requested Eurodollar Competitive Bid
    Loan and (B) with respect to a request for an Absolute Rate Competitive Bid
    Loan, on a Business Day not less than one nor more than five Business Days
    prior to the date of the requested Absolute Rate Competitive Bid Loan. A
    Competitive Bid Request must be substantially in the form of Exhibit
    2.1(b)(ii), shall be accompanied by the Competitive Bid Request Fee and
    shall specify (I) the date of the requested Competitive Bid Loan (which
    shall be a Business Day), (II) the amount of the requested Competitive Bid
    Loan, (III) whether such Borrower is requesting a Eurodollar Competitive Bid
    Loan or an Absolute Rate Competitive Bid Loan and (IV) the applicable
    Interest Period or Interest Periods requested. The Administrative Agent
    shall notify the Lenders of its receipt of a Competitive Bid Request and the
    contents thereof and invite the Lenders to submit Competitive Bids in
    response thereto. Such Borrower may not request a Competitive Bid for more
    than three different Interest Periods per Competitive Bid Request nor
    request Competitive Bid Requests more frequently than four times every
    calendar month.

    Page 18

    Competitive Bid Procedure

    Each Lender may, in its sole discretion, make one or more Competitive Bids
    to the relevant Borrower in response to a Competitive Bid Request. Each
    Competitive Bid must be received by the Administrative Agent not later than
    10:00 a.m. (A) with respect to a request for a Eurodollar Competitive Bid
    Loan, three Business Days prior to the date of the requested Eurodollar
    Competitive Bid Loan and (B) with respect to a request for an Absolute Rate
    Competitive Bid Loan, on the proposed date of the requested Absolute Rate
    Competitive Bid Loan; provided, however, that should the Administrative
    Agent, in its capacity as a Lender, desire to submit a Competitive Bid it
    shall notify such Borrower of its Competitive Bid and the terms thereof not
    later than 15 minutes prior to the time the other Lenders are required to
    submit their Competitive Bids. A Lender may offer to make all or part of the
    requested Competitive Bid Loan and may submit multiple Competitive Bids in
    response to a Competitive Bid Request. Any Competitive Bid must specify (I)
    the particular Competitive Bid Request as to which the Competitive Bid is
    submitted, (II) the minimum (which shall be not less than $5,000,000 and
    integral multiples of $1,000,000 in excess thereof) and maximum principal
    amounts of the requested Competitive Bid Loan or Loans which the Lender is
    willing to make and (III) the applicable interest rate or rates and Interest
    Period or Interest Periods therefor. A Competitive Bid submitted by a Lender
    in accordance with the provisions hereof shall be irrevocable. The
    Administrative Agent shall promptly notify the relevant Borrower of all
    Competitive Bids made and the terms thereof. The Administrative Agent shall
    send a copy of each of the Competitive Bids to such Borrower and each of the
    Lenders for their respective records as soon as practicable.

    Acceptance of Competitive Bids

    Each Borrower may, in its sole discretion, subject only to the provisions of
    this subsection (iv), accept or refuse any Competitive Bid offered to it. To
    accept a Competitive Bid, the relevant Borrower shall give oral notification
    of its acceptance of any or all such Competitive Bids (which shall be
    promptly confirmed in writing) to the Administrative Agent by 11:00 a.m.
    (A) with respect to a request for a Eurodollar Competitive Bid Loan, three
    Business Days prior to the date of the requested Eurodollar Competitive Bid
    Loan and (B) with respect to a request for an Absolute Rate Competitive Bid
    Loan, on the proposed date of the Absolute Rate Competitive Bid Loan;
    provided, however, (I) the failure by such Borrower to give timely notice of
    its acceptance of a Competitive Bid shall be deemed to be a refusal thereof,
    (II) to the extent Competitive Bids are for comparable Interest Periods,
    such Borrower may accept Competitive Bids only in ascending order of rates,
    (III) the aggregate amount of Competitive Bids accepted by such Borrower
    shall not exceed the principal amount specified in the Competitive Bid
    Request, (IV) if such Borrower shall accept a bid or bids made at a
    particular Competitive Bid Rate, but the amount of such bid or bids shall
    cause the total amount of bids to be accepted by such Borrower to be in
    excess of the amount specified in the Competitive Bid Request, then such
    Borrower shall accept a portion of such bid or bids in an amount equal to
    the amount specified in the Competitive Bid Request less the amount of all
    other Competitive Bids accepted with respect to such Competitive Bid
    Request, which acceptance in the case of multiple bids at such Competitive
    Bid Rate, shall be made pro rata in accordance with the amount of each such
    bid at such Competitive Bid Rate and (V) no bid shall be accepted for a
    Competitive Bid Loan unless such Competitive Bid Loan is in a minimum
    principal amount of $5,000,000 and integral

    Page 19

    multiples of $1,000,000 in excess thereof, except that where a portion of a
    Competitive Bid is accepted in accordance with the provisions of clause (IV)
    of subsection (iv) hereof, then in a minimum principal amount of $500,000
    and integral multiples of $100,000 (but not in any event less than the
    minimum amount specified in the Competitive Bid), and in calculating the pro
    rata allocation of acceptances of portions of multiple bids at a particular
    Competitive Bid Rate pursuant to clause (IV) of subsection (iv) hereof, the
    amounts shall be rounded to integral multiples of $100,000 in a manner which
    shall be in the discretion of such Borrower. A notice of acceptance of a
    Competitive Bid given by a Borrower in accordance with the provisions hereof
    shall be irrevocable. The Administrative Agent shall, not later than noon
    (A) with respect to a Eurodollar Competitive Bid Loan, three Business Days
    prior to the date of such Eurodollar Competitive Bid Loan and (B) with
    respect to a Absolute Rate Competitive Bid Loan, on the proposed date of
    such Competitive Bid Loan, notify each bidding Lender whether or not its
    Competitive Bid has been accepted (and if so, in what amount and at what
    Competitive Bid Rate), and each successful bidder will thereupon become
    bound, subject to the other applicable conditions hereof, to make the
    Competitive Bid Loan in respect of which its bid has been accepted.

    Funding of Competitive Bid Loans

    Each Lender which is to make a Competitive Bid Loan shall make its
    Competitive Bid Loan available to the Administrative Agent by 2:00 p.m. on
    the date specified in the Competitive Bid Request by deposit of immediately
    available funds at the office of the Administrative Agent in New York, New
    York or at such other address as the Administrative Agent may designate in
    writing. The Administrative Agent will, upon receipt, make the proceeds of
    such Competitive Bid Loans available to the relevant Borrower.

    Maturity of Competitive Bid Loans

Each Competitive Bid Loan shall mature and be due and payable in full on the
last day of the Interest Period applicable thereto. Unless the relevant Borrower
shall give notice to the Administrative Agent otherwise (or repays such
Competitive Bid Loan), or a Default or Event of Default with respect to such
Borrower exists and is continuing, such Borrower shall be deemed to have
requested Revolving Loans from all of the Lenders (in the amount of the maturing
Competitive Bid Loan and accruing interest at the Base Rate), the proceeds of
which will be used to repay such Competitive Bid Loan.

2.2 Method of Borrowing for Revolving Loans

a. Base Rate Loans

By no later than 11:00 a.m. on the date of a Borrower's request for the
borrowing (or for the conversion of Eurodollar Revolving Loans to Base Rate
Loans), such Borrower shall submit a Notice of Borrowing to the Administrative
Agent setting forth (i) the amount requested, (ii) the desire to have such
Revolving Loans accrue interest at the Base Rate and (iii) except in the case of
conversions of Eurodollar Revolving Loans to Base Rate Loans, complying in all
respects with Section 6.2 hereof.

b. Eurodollar Revolving Loans

By no later than 11:00 a.m. three Business Days prior to the date of a
Borrower's request for the borrowing (or for the conversion of Base Rate Loans
to Eurodollar Revolving Loans or the continuation of existing Eurodollar Loans)
(the "Notice

Page 20

Date

"), such Borrower shall submit a Notice of Borrowing to the Administrative Agent
setting forth (i) the amount requested, (ii) the desire to have such Revolving
Loans accrue interest at the Adjusted Eurodollar Rate, (iii) the Interest Period
applicable thereto, and (iv) except in the case of conversions of Base Rate
Loans to Eurodollar Revolving Loans or the continuation of existing Eurodollar
Loans, to complying in all respects with Section 6.2 hereof.



c. Continuation and Conversion

Each Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Revolving Loans made to it for a subsequent Interest Period, to
convert Base Rate Loans made to it into Eurodollar Revolving Loans or to convert
Eurodollar Revolving Loans made to it into Base Rate Loans. By no later than
11:00 a.m. (a) on the date of the requested conversion of a Eurodollar Revolving
Loan to a Base Rate Loan or (b) three Business Days prior to the date for a
requested continuation of a Eurodollar Revolving Loan or conversion of a Base
Rate Loan to a Eurodollar Revolving Loan, the relevant Borrower shall provide
telephonic notice to the Administrative Agent, followed promptly by a written
Notice of Continuation/Conversion, setting forth (i) whether the relevant
Borrower wishes to continue or convert such Loans and (ii) or if the request is
to continue a Eurodollar Revolving Loan or convert a Base Rate Loan to a
Eurodollar Revolving Loan, the Interest Period applicable thereto.
Notwithstanding anything herein to the contrary, (i) except as provided in
Section 4.1 hereof, Eurodollar Revolving Loans may be converted to Base Rate
Loans only on the last day of an Interest Period applicable thereto; (ii)
Eurodollar Revolving Loans may be continued and Base Rate Loans may be converted
to Eurodollar Revolving Loans only if no Default or Event of Default with
respect to the relevant Borrower is in existence on the date of such extension
or conversion; (iii) any continuation or conversion must comply with Sections
2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by such Borrower to
properly continue Eurodollar Revolving Loans at the end of an Interest Period
shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Revolving Loans

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
on the date specified in the Notice of Borrowing by deposit (in U.S. dollars) of
immediately available funds at the offices of the Administrative Agent at its
principal office in New York, New York, or at such other address as the
Administrative Agent may designate in writing. All Revolving Loans shall be made
by the Lenders pro rata on the basis of each Lender's Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Loan that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion without any obligation to do so) make available to the
relevant Borrower a corresponding amount. If such corresponding amount is not

Page 21

in fact made available to the Administrative Agent, the Administrative Agent
shall be able to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent's demand therefor, the Administrative Agent will promptly notify the
relevant Borrower and such Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or such Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to such
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (a) from such Borrower at the
applicable rate for such Loan pursuant to the Notice of Borrowing and (b) from a
Lender at the Federal Funds Rate.



2.4 Minimum Amounts of Revolving Loans

Each request for Revolving Loans shall be in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$10,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $5,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.



2.5 Reductions of Revolving Loan Commitment

Upon at least three Business Days' notice, Dominion Resources, on its own behalf
and/or acting on the request of any other Borrower, shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it and/or such other Borrower at any time or from
time to time; provided that (a) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 and in integral multiples of $1,000,000
above such amount and (b) no reduction shall be made which would reduce the
Revolving Loan Commitment to an amount less than the sum of the then outstanding
Revolving Loans plus the then outstanding Competitive Bid Loans. Any reduction
in (or termination of) the Revolving Loan Commitment shall be permanent and may
not be reinstated.



2.6 Notes

a. Revolving Loan Notes

The Revolving Loans made by the Lenders to a Borrower shall be evidenced, upon
request by any Lender, by a promissory note of such Borrower payable to each
Lender in substantially the form of Exhibit 2.6(a) hereto (the "Revolving Loan
Notes") and in a principal amount equal to the amount of such Lender's
Commitment Percentage of the Revolving Loan Commitment as originally in effect.

b. Competitive Bid Loan Notes

The Competitive Bid Loans made by the Lenders to a Borrower shall be evidenced,
upon request by any Lender, by a promissory note of such Borrower payable to
each Lender in substantially the form of Exhibit 2.6(b) hereto (the "Competitive
Bid Loan Notes") and in a principal amount equal to the Revolving Loan
Commitment as originally in effect.

Page 22

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to each Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of such Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

SECTION 3. PAYMENTS



3.1 Interest

a. Interest Rate

 i.   All Base Rate Loans made to a Borrower shall accrue interest at the
      Adjusted Base Rate with respect to such Borrower.
 ii.  All Eurodollar Loans made to a Borrower shall accrue interest at the
      Adjusted Eurodollar Rate with respect to such Borrower applicable to such
      Eurodollar Loan.
 iii. All Competitive Bid Loans shall accrue interest at the applicable
      Competitive Bid Rate with respect to each Competitive Bid Loan.

b. Default Rate of Interest

Upon the occurrence, and during the continuance, of an Event of Default with
respect to any Borrower, the principal of and, to the extent permitted by law,
interest on the Loans outstanding to such Borrower and any other amounts owing
by such Borrower hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate equal to 2% plus the rate which
would otherwise be applicable (or if no rate is applicable, then the rate for
Loans outstanding to such Borrower that are Base Rate Loans plus 2% per annum).

c. Interest Payments

Interest on Loans shall be due and payable in arrears on each Interest Payment
Date.

3.2 Prepayments

a. Voluntary Prepayments

Each Borrower shall have the right to prepay Loans made to it in whole or in
part from time to time without premium or penalty; provided, however, that
(i) Eurodollar Loans may only be prepaid on three Business Days' prior written
notice to the Administrative Agent and any prepayment of Eurodollar Loans will
be subject to Section 4.3 hereof and (ii) each such partial prepayment of Loans
shall be in the minimum principal amount of $10,000,000. Amounts prepaid
hereunder shall be applied as such Borrower may elect; provided that if such
Borrower fails to specify the application of a voluntary prepayment then such
prepayment shall be applied in each case first to Base Rate Loans of such
Borrower and then to Eurodollar Revolving Loans of such Borrower in direct order
of Interest Period maturities. Any Loan outstanding after the Conversion Date,
once prepaid, may not be reborrowed.

b. Mandatory Prepayments

If at any time the amount of Revolving Loans outstanding plus the aggregate
amount of Competitive Bid Loans outstanding exceeds the Revolving Loan
Commitment, one or more of the Borrowers shall immediately make a principal
payment to the Administrative Agent in the manner and in an amount necessary to
be in compliance with Section 2.1 hereof. Any payments made under this Section
3.2(b) shall be subject to Section 4.3 hereof and shall be applied first to Base
Rate Loans of the relevant Borrower, then to Eurodollar Revolving Loans of the
relevant Borrower in direct order of Interest Period maturities, then to
Competitive Bid Loans of the relevant Borrower pro rata among all Lenders
holding same.



3.3 Payment in Full at Maturity

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.



3.4 Fees

a. Commitment Fees

 i.   In consideration of the Revolving Loan Commitment being made available by
      the Lenders hereunder, DRI agrees to pay to the Administrative Agent, for
      the pro rata benefit of each Lender, a commitment fee for each day that
      will accrue on the unutilized Revolving Loan Commitment (i.e., the amount
      of the Revolving Loan Commitment over the outstanding aggregate principal
      amount of Revolving Loans) on such day according to the per annum
      percentages set forth under the heading "Commitment Fee" in the table
      included in the definition of "Commitment Fee Rate" (the "Commitment
      Fee").
 ii.  The accrued Commitment Fees shall be due and payable quarterly in arrears
      on each Fee Payment Date (as well as on any date that the Revolving Loan
      Commitment is reduced), beginning with the first of such dates to occur
      after the Closing Date.
 iii. For purposes of calculating the Commitment Fees, outstanding Competitive
      Loans will be deemed to be zero.

b. Administrative Fees

Dominion Resources agrees to pay to the Administrative Agent an annual fee as
agreed to between the Borrowers and the Administrative Agent.



3.5 Place and Manner of Payments

All payments of principal, interest, fees, expenses and other amounts to be made
by each Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in U.S. dollars and in immediately available
funds, without setoff, deduction, counterclaim or withholding of any kind, by
the Administrative Agent at its offices in New York, New York, except payments
to be made directly to the Issuing Lender as provided herein. Each Borrower
shall, at the time it makes

Page 24

any payment under this Credit Agreement, specify to the Administrative Agent,
the Loans, fees or other amounts payable by such Borrower hereunder to which
such payment is to be applied (and in the event that it fails to specify, or if
such application would be inconsistent with the terms hereof, the Administrative
Agent, shall distribute such payment to the Lenders in such manner as it
reasonably determines in its sole discretion).



3.6 Pro Rata Treatment

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Commitment Fees and Letter of
Credit Fees, each reduction of the Revolving Loan Commitment, and each
conversion or continuation of any Revolving Loans, shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.



3.7 Computations of Interest and Fees

a. Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.

b. It is the intent of the Lenders and each Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrowers are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
of the relevant Borrower and not to the payment of interest, or refunded to the
relevant Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans of the relevant. The right to demand payment of the Loans of any Borrower
or any other indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such indebtedness does not exceed the maximum
non-usurious amount permitted by applicable law.

Page 25

c. The Administrative Agent will deliver promptly, and in no event later than
the end of the day one Business Day prior to the borrowing date specified in the
Notice of Borrowing, a notice to the appropriate Borrower and each Lender
setting forth the Average Asset Swap Spread, the Prices from each Eligible
Dealer that were used in determining the Asset Swap Spreads, the two daily Asset
Swap Spreads, the Spot Mid Swap Rates (if applicable) and the Base Rate Interest
Margin or Eurodollar Rate Interest Margin applicable to the Loan.



3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan owing to such Lender under this Credit Agreement through the
exercise of a right of set-off, banker's lien, counterclaim or otherwise
(including, but not limited to, pursuant to the Bankruptcy Code) in excess of
its pro rata share as provided for in this Credit Agreement, such Lender shall
promptly purchase from the other Lenders a participation in such Loans, in such
amounts and with such other adjustments from time to time, as shall be equitable
in order that all Lenders share such payment in accordance with their respective
ratable shares as provided for in this Credit Agreement. Each Lender further
agrees that if a payment to a Lender (which is obtained by such Lender through
the exercise of a right of set-off, banker's lien, counterclaim or otherwise)
shall be rescinded or must otherwise be restored, each Lender which shall have
shared the benefit of such payment shall, by repurchase of a participation
theretofore sold, return its share of that benefit to each Lender whose payment
shall have been rescinded or otherwise restored. Each Borrower agrees that any
Lender so purchasing such a participation in Loans made to such Borrower may, to
the fullest extent permitted by law, exercise all rights of payment, including
set-off, banker's lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan or other obligation in the
amount of such participation. Except as otherwise expressly provided in this
Credit Agreement, if any Lender shall fail to remit to the Administrative Agent
or any other Lender an amount payable by such Lender to the Administrative Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall accrue interest thereon, for each day from
the date such amount is due until the day such amount is paid to the
Administrative Agent or such other Lender, at a rate per annum equal to the
Federal Funds Rate.



3.9 Evidence of Debt

a. Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to a Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
each Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

b. The Administrative Agent shall maintain the Register for each Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrowers and each Lender's share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

c. The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of each Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of any Borrower to repay the Loans made by such Lender to such
Borrower in accordance with the terms hereof.

SECTION 4.  ADDITIONAL PROVISIONS REGARDING LOANS



4.1 Eurodollar Loan Provisions.

a. Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that U.S. dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank Eurodollar market or (ii) that reasonable means do not exist
for ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrowers and
the Lenders. In the event of any such determination under clauses (i) or (ii)
above, until the Administrative Agent shall have advised the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request by a Borrower for Eurodollar Loans shall be deemed to be a
request for Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the case
may be), and (B) any request by a Borrower for conversion into or continuation
of Eurodollar Revolving Loans shall be deemed to be a request for conversion
into or continuation of Base Rate Loans.

b. Change in Legality.

 i. Notwithstanding any other provision herein, if any change in any law or
    regulation or in the interpretation thereof by any Governmental Authority
    charged with the administration or interpretation thereof shall make it
    unlawful for any Lender to make or maintain any Eurodollar Loan or to give
    effect to its obligations as contemplated hereby with respect to any
    Eurodollar Loan, then, by written notice to the relevant Borrower and to the
    Administrative Agent, such Lender may:
     A. declare that Eurodollar Loans, and conversions to or continuations of
        Eurodollar Loans, will not thereafter be made by such Lender to such
        Borrower hereunder, whereupon any request by such Borrower for, or for
        conversion into or continuation of, Eurodollar Loans shall, as to such
        Lender only, be deemed a request for, or for conversion into or
        continuation of, Base Rate Loans (or Absolute Rate Competitive Bid
        Loans, as the case may be), unless such declaration shall be
        subsequently withdrawn; and
    
        Page 27
    
     B. require that all outstanding Eurodollar Loans made by it to such
        Borrower be converted to Base Rate Loans (or Absolute Rate Competitive
        Bid Loans, as the case may be) in which event all such Eurodollar Loans
        shall be automatically converted to Base Rate Loans (or Absolute Rate
        Competitive Bid Loans, as the case may be).

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to such Borrower or the converted Eurodollar Loans of such Lender to such
Borrower shall instead be applied to repay the Base Rate Loans (or Absolute Rate
Competitive Bid Loans, as the case may be) made by such Lender to such Borrower
in lieu of, or resulting from the conversion of, such Eurodollar Loans.

c. Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any change since the date of this Credit Agreement in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the relevant Borrower
shall pay to such Lender promptly upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender may determine in its sole
discretion) as may be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.



4.2 Capital Adequacy

If, after the date hereof, any Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender's (or parent corporation's) capital
or assets as a consequence of its commitments or obligations hereunder to any
Borrower to a level below that which such Lender (or its parent corporation)
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender's (or parent corporation's) policies

Page 28

with respect to capital adequacy), then, upon notice from such Lender, the
relevant Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender (or its parent corporation) for such reduction. Each
determination by any such Lender of amounts owing under this Section 4.2 shall,
absent manifest error, be conclusive and binding on the parties hereto.



4.3 Compensation

Each Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to such Borrower) which such Lender may sustain:

a. if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans or Absolute Rate Competitive Bid Loans to
such Borrower does not occur on a date specified therefor in a Notice of
Borrowing or Competitive Bid Request to such Borrower, as the case may be;

b. if any repayment, continuation or conversion of any Eurodollar Loan or
Absolute Rate Competitive Bid Loan by such Borrower occurs on a date which is
not the last day of an Interest Period applicable thereto, including, without
limitation, in connection with any demand, acceleration, mandatory prepayment or
otherwise (including any demand under this Section 4); or

c. if such Borrower fails to repay its Eurodollar Loans or Absolute Rate
Competitive Bid Loan when required by the terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.3.



4.4 Taxes

a. Tax Liabilities Imposed on a Lender. Any and all payments by a Borrower
hereunder or under any of the Credit Documents shall be made, in accordance with
the terms hereof and thereof, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes measured
by net income and franchise taxes imposed on any Lender by the jurisdiction
under the laws of which such Lender is organized or transacting business or any
political subdivision thereof (all such non-excluded taxes, being hereinafter
referred to as "Taxes"). If such Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to

Page 29

any Lender, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.4) such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower shall make such deductions, (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law, and (iv) such Borrower shall deliver to such Lender evidence of
such payment to the relevant Governmental Authority.

b. Other Taxes. In addition, each Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by such Borrower or from the execution, delivery or registration of,
or otherwise from such Borrower's participation with respect to, this Credit
Agreement (collectively, the "Other Taxes").

c. Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a "Refund") from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which a Borrower has paid, or with respect
to which a Borrower has paid additional amounts, pursuant to this Section 4.4,
it shall promptly notify such Borrower of the availability of such Refund and
shall, within 30 days after receipt of written notice by such Borrower, make a
claim to such Governmental Authority for such Refund at such Borrower's expense
if, in the judgment of such Lender or the Administrative Agent (as the case may
be), the making of such claim will not be otherwise disadvantageous to it;
provided that nothing in this subsection (c) shall be construed to require any
Lender or the Administrative Agent to institute any administrative proceeding
(other than the filing of a claim for any such Refund) or judicial proceeding to
obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by a Borrower, or with respect to which a
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to such Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by such Borrower under this Section
4.4 with respect to Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that such Borrower, upon the request of Lender or
the Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such Refund to such Governmental Authority. Nothing contained in this Section
4.4(c) shall require any Lender or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary).

Page 30

d. Foreign Lender. Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a "United States person" (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrowers and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of (A)
either (1) Form W-8BEN, or any applicable successor form, of the United States
Internal Revenue Service entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Notes or (2) Form W-8ECI, or any applicable successor form,
of the United States Internal Revenue Service relating to all amounts to be
received by such Lender pursuant to this Credit Agreement and/or the Notes and,
if applicable, (B) an Internal Revenue Service Form W-8BEN or W-9 entitling such
Lender to receive a complete exemption from United States backup withholding
tax. Each such Lender shall, from time to time after submitting either such
form, submit to the Borrowers and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrowers or the Administrative Agent and (2) appropriate under then current
United States laws or regulations. Upon the reasonable request of any Borrower
or the Administrative Agent, each Lender that has not provided the forms or
other documents, as provided above, on the basis of being a United States person
shall submit to the Borrowers and the Administrative Agent a certificate to the
effect that it is such a "United States person."



4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to a Borrower for additional payments in accordance with Section
4.1, 4.2 or 4.4, then, provided that no Default or Event of Default with respect
to such Borrower has occurred and is continuing at such time, such Borrower may,
at its own expense (such expense to include any transfer fee payable to the
Administrative Agent under Section 12.3(b) and any expense pursuant to Section 4
hereof) and in its sole discretion, require such Lender to transfer and assign
in whole (but not in part), without recourse (in accordance with and subject to
the terms and conditions of Section 12.3(b)), all of its interests, rights and
obligations under this Credit Agreement to an Eligible Assignee which shall
assume such assigned obligations (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment); provided that (a) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrowers or such Eligible Assignee shall
have paid to the assigning Lender in immediately available funds the principal
of and interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4 hereof.

Page 31

SECTION 5. LETTERS OF CREDIT

5.1 L/C Commitment

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 5.4(a), agrees to
issue letters of credit ("Letters of Credit") for the account of the relevant
Borrower on any Business Day from the Closing Date until the date that is ten
Business Days prior to the Maturity Date in such form as may be approved from
time to time by the Issuing Lender; provided that the Issuing Lender shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Utilized Revolving Commitments would be greater than the
Revolving Loan Commitments or (iii) unless the applicable Issuing Lender shall
otherwise consent hereto, the aggregate amount of all outstanding Letters of
Credit issued by JPMCB or Barclays Bank PLC, each as Issuing Lender, would
exceed 50% of the L/C Commitment. Each Letter of Credit shall (i) be denominated
in Dollars, (ii) have a face amount of at least $1,000,000 (unless otherwise
agreed by the Issuing Lender) and expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Maturity Date; provided, that, if one or more Letters of
Credit shall at any time have an expiry date that is later than the Maturity
Date, the relevant Borrower shall, not later than (i) five days preceding the
Maturity Date, deposit in a cash collateral account established with the
Administrative Agent, on terms and conditions satisfactory to the Administrative
Agent, an amount equal to the L/C Obligations with respect to such Letters of
Credit, if the relevant Borrower's senior unsecured long-term, non-credit
enhanced debt rating in effect is at least BBB- as published by S&P and is at
least Baa3 as published by Moody's or (ii) fifteen days preceding the Maturity
Date, deposit in a cash collateral account established with the Administrative
Agent an amount equal to the L/C Obligations with respect to such Letters of
Credit if the relevant Borrower's senior unsecured long-term, non-credit
enhanced debt rating in effect is lower than BBB- as published by S&P or is
lower than Baa3 as published by Moody's; provided, further, that the obligations
under this Section 5 in respect of such Letters of Credit of (i) the Borrowers
shall survive the Maturity Date and shall remain in effect until no such Letters
of Credit remain outstanding and (ii) each Lender shall be reinstated, to the
extent any such cash collateral, the application thereof or reimbursement in
respect thereof is required to be returned to the Borrowers by the Issuing Bank
after the Maturity Date. Amounts held in such cash collateral account shall be
held and applied by the Administrative Agent in the manner and for the purposes
set forth in Section 10.2(c).

(b)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.



5.2 Procedure for Issuance of Letter of Credit

The Borrowers may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the relevant Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the relevant Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).



5.3 Fees and Other Charges

a. The Borrowers will pay a fee ("Letter of Credit Fees") on all outstanding
Letters of Credit at a per annum rate equal to the L/C Interest Margin
multiplied by the Stated Amount, shared ratably among the Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the relevant Borrower shall pay to the Issuing Lender for its own
account a fronting fee on the undrawn and unexpired amount of each Letter of
Credit as specified in the fee letter by and between DRI and JPMCB dated April
20, 2004, payable quarterly in arrears on each Fee Payment Date after the
issuance date.

b. In addition to the foregoing fees, the relevant Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

5.4 L/C Participations

a.  The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant's own account and risk an undivided interest equal to
such L/C Participant's Commitment Percentage in the Issuing Lender's obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Credit Agreement, such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender's address for notices specified herein an amount
equal to such L/C Participant's Commitment Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed.

b.  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 5.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 5.4(a) is not
made available to the

Page 33

Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the Adjusted Base Rate. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

c.  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

5.5 Reimbursement Obligation of the Borrowers

The Borrowers agree to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the relevant
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by the Issuing Lender for the amount of (a) such draft so paid and (b)
any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment. Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 3.1(a)(i) and (ii) thereafter, Section 3.1(b).

5.6 Obligations Absolute

The Borrowers' obligations under this Section 5 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that any Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrowers also agree with the Issuing Lender that the Issuing Lender
shall not be responsible for, and the relevant Borrower's Reimbursement
Obligations under Section 5.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrowers and shall not result in any liability of the Issuing
Lender to the Borrowers.

Page 34

5.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the relevant Borrower of the date and
amount thereof. The responsibility of the Issuing Lender to the relevant
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit, subject
to Section 5.6.

5.8 Applications

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 5, the provisions of
this Section 5 shall control.

SECTION 6. CONDITIONS PRECEDENT

6.1 Closing Conditions

The obligation of the Lenders to enter into the Credit Documents is subject to
satisfaction of the following conditions (in form and substance acceptable to
the Lenders):

a. Credit Documents. Receipt by the Administrative Agent of duly executed copies
of: (i) this Credit Agreement and (ii) the other Credit Documents.

b. Corporate Documents. Receipt by the Administrative Agent of the following:

Charter Documents
. Copies of the articles of incorporation or other charter documents of each
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of the
relevant Borrower to be true and correct as of the Closing Date.
Bylaws
. A copy of the bylaws of each Borrower certified by a secretary or assistant
secretary of the relevant Borrower to be true and correct as of the Closing
Date.
Resolutions
. Copies of resolutions of the Board of Directors of each Borrower approving and
adopting the Credit Documents, the transactions contemplated herein and therein
and authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of the relevant Borrower to be true and correct and in force
and effect as of the Closing Date.
Good Standing
. Copies of (a) certificates of good standing, existence or its equivalent with
respect to each Borrower certified as of a recent date by the appropriate
Governmental Authorities of its jurisdiction of incorporation and each other
jurisdiction in which the failure to so qualify and be in good standing would
have a Material Adverse Effect on such Borrower and (b) to the extent available,
a certificate indicating payment of all corporate franchise taxes certified as
of a recent date by the appropriate Governmental Authorities of each Borrower's
jurisdiction of incorporation and each other jurisdiction from which the failure
to pay such franchise taxes would have a Material Adverse Effect on such
Borrower.

Page 35

c. Closing Certificate. Receipt by the Administrative Agent of a certificate of
each Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c), executed by any Assistant Treasurer and the Secretary or any
Assistant Secretary of such Borrower, and attaching the documents referred to in
subsections 6.1(b).

d. Outstanding Facility. DRI's $1,250,000,000 364-Day Credit Agreement, dated as
of May 29, 2003, shall have been terminated and all amounts owing thereunder
shall have been paid in full.

e. Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

f. Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, legal counsel to the Borrowers.

g. Financial Statements. Receipt and approval by the Administrative Agent and
the Lenders of the audited financial statements of each Borrower and its
Consolidated Subsidiaries for each of the fiscal years ended as of December 31,
2002 and December 31, 2003 and the unaudited financial statements of each
Borrower and its Consolidated Subsidiaries dated as of March 31, 2004.

h. Consents. Receipt by the Administrative Agent of a written representation
from each Borrower that (i) all governmental, shareholder and third party
consents (including Securities and Exchange Commission clearance) and approvals
necessary or, in the reasonable opinion of the Administrative Agent, advisable
in connection with the transactions contemplated hereby have been received and
are in full force and effect and (ii) no condition or requirement of law exists
which could reasonably be likely to restrain, prevent or impose any material
adverse condition on the transactions contemplated hereby, and receipt by the
Administrative Agent of copies of any required orders of the Virginia State
Corporation Commission or any other state utilities commission approving the
relevant Borrower's execution, delivery and performance of this Credit Agreement
and the borrowings hereunder.

i. No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default by any Borrower and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

j. Material Adverse Effect. No event or condition shall have occurred since the
dates of the financial statements delivered pursuant to Section 6.1(g) above
that has or would be likely to have a material adverse effect, after taking into
account applicable insurance, if any, on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or

Page 36

otherwise) of the Borrowers and their respective Consolidated Subsidiaries taken
as a whole, (b) the ability of the Borrowers to perform their respective
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement, any of the other Credit Documents, or the rights and
remedies of the Lenders hereunder or thereunder.

k. Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrowers and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2  Conditions to Loans

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to any Borrower (including the initial
Loans to be made hereunder) or to issue, renew or participate in any Letter of
Credit unless:

a. Request. Such Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing or Competitive Bid Request, as applicable, in
conformance with all the terms and conditions of this Credit Agreement.

b. Representations and Warranties. The representations and warranties made by
such Borrower in or pursuant to the Credit Documents are true and correct in all
material respects at and as if made as of the date of the funding of the Loans
or issuance or renewal of any Letter of Credit; provided, however, that the
representation and warranty set forth in clause (ii) of the second paragraph of
Section 7.6 hereof need not be true and correct as a condition to any borrowing
utilized by the relevant Borrower in connection with the repayment of its
commercial paper program or programs.

c. No Default. On the date of the funding of the Loans or issuance or renewal of
any Letter of Credit, no Default or Event of Default with respect to such
Borrower has occurred and is continuing or would be caused by making the Loans
or issuing the Letter of Credit.

d. Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance of the Letter of Credit,
the sum of Loans outstanding and the L/C Obligations shall not exceed the
Revolving Loan Commitment.

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by such Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

Each Borrower, severally and not jointly, hereby represents and warrants to each
Lender that:

Page 37

7.1  Organization and Good Standing.

Such Borrower and each Material Subsidiary of each Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every jurisdiction where the
failure to so qualify would have a Material Adverse Effect on such Borrower and
(c) has the requisite corporate power and authority to own its properties and to
carry on its business as now conducted and as proposed to be conducted. Each
Material Subsidiary of such Borrower that is not a corporation (a) is a legal
entity duly organized, existing and in good standing under the laws of its
jurisdiction of organization, (b) is registered or qualified as an entity
authorized to do business in every jurisdiction where the failure to be so
registered or qualified would have a Material Adverse Effect on such Borrower
and (c) has the requisite power and authority to own its properties and to carry
on its business as now conducted and as proposed to be conducted.

7.2  Due Authorization

Such Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3  No Conflicts

Neither the execution and delivery of the Credit Documents nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Borrower will (a) violate or conflict
with any provision of its articles of incorporation or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 1935, as amended (the "1935 Act")),
regulation (including without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could have a Material Adverse Effect on
such Borrower or (d) result in or require the creation of any Lien upon or with
respect to its properties.

7.4  Consents

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by such Borrower in connection with such
Borrower's execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made.

Page 38

7.5  Enforceable Obligations

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.

7.6  Financial Condition

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of such Borrower and its Consolidated
Subsidiaries as of the date stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and, (ii) since the latest date of such financial statements, there have
occurred no changes or circumstances which have had or would be reasonably
expected to have a Material Adverse Effect on such Borrower.

7.7  No Default

Neither such Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect on such Borrower.

7.8  Indebtedness

As of the Closing Date, such Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 6.1(g) and on Schedule 7.8.

7.9  Litigation

Except as disclosed in such Borrower's Annual Report on Form 10-K for the year
ended December 31, 2003 and such Borrower's Quarterly Report on Form 10-Q for
the quarter ended March 31, 2004, there are no actions, suits or legal,
equitable, arbitration or administrative proceedings, pending or, to the
knowledge of such Borrower, threatened against such Borrower or a Material
Subsidiary of such Borrower in which there is a reasonable possibility of an
adverse decision which would have or would reasonably be expected to have a
Material Adverse Effect on such Borrower.

7.10  Taxes

Such Borrower and each Material Subsidiary of such Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp

Page 39

taxes and intangibles taxes) owing by it, except for such taxes which are not
yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Such Borrower is not aware of any proposed tax assessments
against it or any of its Material Subsidiaries.



7.11  Compliance with Law

Except as disclosed in such Borrower's Annual Report on Form 10-K for the year
ended December 31, 2003 and such Borrower's Quarterly Report for the quarter
ended March 31, 2004, such Borrower and each Material Subsidiary of such
Borrower is in compliance with all laws, rules, regulations, orders and decrees
applicable to it, or to its properties, unless such failure to comply would not
have a Material Adverse Effect on such Borrower.

7.12  ERISA

a. No Reportable Event has occurred and is continuing with respect to any Plan
of such Borrower; (b) no Plan of such Borrower has an accumulated funding
deficiency determined under Section 412 of the Code; (c) no proceedings have
been instituted, or, to the knowledge of such Borrower, planned to terminate any
Plan of such Borrower; (d) neither such Borrower, nor any member of a Controlled
Group including such Borrower, nor any duly-appointed administrator of a Plan of
such Borrower has instituted or intends to institute proceedings to withdraw
from any Multiemployer Pension Plan (as defined in Section 3(37) of ERISA); and
(e) each Plan of such Borrower has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13  Use of Proceeds

The proceeds of the Loans made to such Borrower hereunder will be used solely
for the purposes specified in Section 8.9.

7.14  Government Regulation

a. None of the proceeds of the Loans made to such Borrower hereunder will be
used for the purpose of purchasing or carrying any "margin stock" which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry "margin stock" or for any other purpose which
might constitute this transaction a "purpose credit" in violation of Regulation
U or Regulation X.

b. As of the Closing Date, Dominion Resources and CNG each is a registered
"holding company" within the meaning of that term under the 1935 Act. The
issuance by such Borrower of the Notes, its incurrence of the Indebtedness
contemplated by this Credit Agreement and the borrowing, repayment and
reborrowing of Loans and issuance and reimbursement of Letters of Credit
hereunder are permitted by the 1935 Act and requires no authorization or
approval of any Governmental Authority other than such authorizations and
approvals as have already been obtained.

Page 40

c. Such Borrower is not an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended (the "Investment
Company Act"), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.15  Solvency

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8. AFFIRMATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans made to it,
together with interest, fees and other obligations hereunder, have been paid in
full and the Commitments and all Letters of Credit hereunder shall have
terminated:

8.1  Information Covenants

Such Borrower will furnish, or cause to be furnished, to the Administrative
Agent and each Lender:

a. Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of such Borrower, a Form 10-K, as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

b. Quarterly Financial Statements. As soon as available, and in any event within
60 days after the close of each of the first three fiscal quarters of such
Borrower a Form 10-Q, as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of the
chief financial officer or treasurer of such Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

c.  Officer's Certificate. At the time of delivery of the financial statements
provided for Sections 8.1 (a) and 8.1 (b) above, a certificate of the chief
financial officer or treasurer of such Borrower, substantially in the form of
Exhibit 8.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 8.11 by calculation thereof as of the end of each

Page 41

such fiscal period and (ii) stating that no Default or Event of Default by such
Borrower exists, or if any such Default or Event of Default does exist,
specifying the nature and extent thereof and what action such Borrower proposes
to take with respect thereto.

d. Reports. Promptly upon transmission or receipt thereof, copies of any filings
and registrations with, and reports to or from, the Securities and Exchange
Commission, or any successor agency, and copies of all financial statements,
proxy statements, notices and reports as Dominion Resources shall send to its
shareholders.

e. Notices. Upon such Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default
by such Borrower, specifying the nature and existence thereof and what action
such Borrower proposes to take with respect thereto and (ii) the occurrence of
any of the following: (A) the pendency or commencement of any litigation,
arbitral or governmental proceeding against such Borrower or a Material
Subsidiary of such Borrower which, if adversely determined, is likely to have a
Material Adverse Effect on such Borrower, (B) the institution of any proceedings
against such Borrower or a Material Subsidiary of such Borrower with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, the violation of which would likely have a Material Adverse Effect
on such Borrower or (C) any notice or determination concerning the imposition of
any withdrawal liability by a Multiemployer Plan against such Borrower or any of
its ERISA Affiliates, the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA or the
termination of any Plan of such Borrower.

f. Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
such Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

8.2  Preservation of Existence and Franchises

Such Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority; provided that nothing in this
Section 8.2 shall prevent any transaction otherwise permitted under Section 9.2
or Section 9.3 or any change in the form of organization (by merger or
otherwise) of any Material Subsidiary of any Borrower so long as such change
shall not have an adverse effect on such Borrower's ability to perform its
obligations hereunder.

8.3  Books and Records

Such Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4  Compliance with Law

Such Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect on
such Borrower.

8.5  Payment of Taxes.

Such Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent; provided, however, that
such Borrower shall not be required to pay any such tax, assessment, charge,
levy, or claim which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP.

8.6  Insurance

Such Borrower will at all times maintain in full force and effect insurance
(including worker's compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

8.7  Performance of Obligations

Such Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
material agreements, indentures, mortgages, security agreements or other debt
instruments to which it is a party or by which it is bound.

8.8  ERISA

Such Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) ("Pension Plans") and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. Such Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a

Page 43

Plan if any such termination would have a Material Adverse Effect on such
Borrower or (B) cause or permit to exist any Reportable Event under ERISA or
other event or condition which presents a material risk of termination at the
request of the PBGC if such termination would have a Material Adverse Effects.

8.9  Use of Proceeds

The proceeds of the Loans made to each Borrower hereunder may be used solely
(a) to provide credit support for such Borrower's commercial paper, (b) for
working capital of such Borrower and its Subsidiaries and (c) for other general
corporate purposes.

8.10  Audits/Inspections

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of such Borrower, such Borrower will permit
representatives appointed by the Administrative Agent or any Lender, including,
without limitation, independent accountants, agents, attorneys, and appraisers
to visit and inspect such Borrower's property, including its books and records,
its accounts receivable and inventory, the Borrower's facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit any
Lender or the Administrative Agent or its representatives to investigate and
verify the accuracy of information provided to the Lenders and to discuss all
such matters with the officers, employees and representatives of such Borrower.

8.11  Total Funded Debt to Capitalization

The ratio of (a) Total Funded Debt to (b) Capitalization for such Borrower shall
at all times be less than or equal to .65 to 1.00, in the case of Dominion
Resources (on a consolidated basis), or .60 to 1.00, in the case of each of
VaPower and CNG (each on a consolidated basis).

SECTION 9. NEGATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and all Letters of Credit hereunder shall have terminated:

9.1  Nature of Business

Such Borrower will not alter the character of its business from that conducted
as of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided, however, that VaPower may transfer assets related
to its electric power generation and marketing and trading operations to one or
more Wholly-Owned Subsidiaries of DRI to the extent permitted under Section 9.3.

Page 44

9.2  Consolidation and Merger

Such Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by such Borrower exists:

a. a Subsidiary of such Borrower may be merged or consolidated with or into any
Borrower; provided that a Borrower shall be the continuing or surviving entity;

b. such Borrower may merge or consolidate with any other Person if either
(i) such Borrower shall be the continuing or surviving entity or (ii) such
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans of such
Borrower and all of the other obligations of such Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request; and

c. such Borrower may be merged or consolidated with or into any other Borrower.

9.3  Sale or Lease of Assets

Such Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that VaPower may transfer assets related to its electric power
generation and marketing and trading operations to one or more Wholly-Owned
Subsidiaries generally in accordance with a plan submitted to the Virginia State
Corporation Commission, provided that (i) each such Wholly-Owned Subsidiary
remains at all times a Wholly Owned Subsidiary of Dominion Resources and
(ii) the Ratings of Dominion Resources and VaPower will not be lowered to less
than BBB by S&P or Baa2 by Moody's in connection with or as a result of such
transfer.

9.4  Limitation on Liens

In the case of VaPower, VaPower shall not, nor shall it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens permitted by the First Mortgage Bond Indenture
and (ii) Liens created in the ordinary course of business.

In the case of CNG, if CNG shall pledge, mortgage or hypothecate, or permit any
Lien upon, any property or assets at any time owned by CNG and by reason thereof
CNG would under the Indenture be obligated to cause the securities outstanding
under the Indenture as from time to time in effect to be secured by such pledge,
mortgage, hypothecation or other Lien, CNG shall concurrently make effective
provision whereby the Loans outstanding hereunder will be equally and ratably
secured with any and all other indebtedness thereby secured.

Page 45

In the case of Dominion Resources, if Dominion Resources shall pledge as
security for any indebtedness or obligations, or permit any Lien as security for
Indebtedness or obligations upon, any capital stock owned by it on the date
hereof or thereafter acquired, of any of its Material Subsidiaries, Dominion
Resources will secure the outstanding Loans ratably with the indebtedness or
obligations secured by such pledge, except for Liens incurred or otherwise
arising in the ordinary course of business.

9.5  Fiscal Year

Such Borrower will not change its fiscal year without prior notification to the
Lenders.

SECTION 10. EVENTS OF DEFAULT

10.1  Events of Default

An Event of Default with respect to a Borrower shall exist upon the occurrence
and continuation of any of the following specified events with respect to such
Borrower (each an "Event of Default"):

a. Payment. Such Borrower shall:

 i.   default in the payment when due of any principal of any of the Loans or
      Reimbursement Obligations, or shall fail to deliver to the Administrative
      Agent, when due, any cash collateral required to be provided in accordance
      with Section 5.1(a); or
 ii.  default, and such default shall continue for three or more days, in the
      payment when due of any interest on the Loans or of any fees or other
      amounts owing hereunder, under any of the other Credit Documents or in
      connection herewith.

      b. Representations. Any representation, warranty or statement made or
      deemed to be made by such Borrower herein, in any of the other Credit
      Documents, or in any statement or certificate delivered or required to be
      delivered pursuant hereto or thereto shall prove untrue in any material
      respect on the date as of which it was deemed to have been made.

      c. Covenants. Such Borrower shall:

 iii. default in the due performance or observance of any term, covenant or
      agreement contained in Sections 8.2, 8.9, 8.11 or 9.1 through 9.5,
      inclusive; or
 iv.  default in the due performance or observance by it of any term, covenant
      or agreement contained in Section 8.1(a), (b), (c) or (e) and such default
      shall continue unremedied for a period of five Business Days after the
      earlier of an officer of such Borrower becoming aware of such default or
      notice thereof given by the Administrative Agent; or

      Page 46

 v.   default in the due performance or observance by it of any term, covenant
      or agreement (other than those referred to in subsections (a), (b),
      (c)(i), or (c)(ii) of this Section 10.1) contained in this Credit
      Agreement or any other Credit Document and such default shall continue
      unremedied for a period of at least 30 days after the earlier of an
      officer of such Borrower becoming aware of such default or notice thereof
      given by the Administrative Agent.

d. Credit Documents. Any Credit Document shall fail to be in full force and
effect with respect to such Borrower or to give the Administrative Agent and/or
the Lenders the security interests, liens, rights, powers and privileges
purported to be created thereby and relating to such Borrower.

e. Bankruptcy, etc. The occurrence of any of the following with respect to such
Borrower or a Material Subsidiary of such Borrower (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Borrower or a Material Subsidiary of such Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Borrower or a
Material Subsidiary of such Borrower or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against such Borrower or a Material Subsidiary
of such Borrower and such petition remains unstayed and in effect for a period
of 60 consecutive days; or (iii) such Borrower or a Material Subsidiary of such
Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) such Borrower or a Material Subsidiary of such
Borrower shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.

f. Defaults under Other Agreements. With respect to any Indebtedness (other than
Indebtedness of such Borrower outstanding under this Credit Agreement) of such
Borrower or a Material Subsidiary of such Borrower in a principal amount in
excess of $25,000,000, (i) such Borrower or a Material Subsidiary of such
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause any such Indebtedness to become due prior to its stated
maturity; or (ii) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof; or (iii) any such Indebtedness matures and
is not paid at maturity.

Page 47

g. Judgments. One or more judgments, orders, or decrees shall be entered against
such Borrower or a Material Subsidiary of such Borrower involving a liability of
$25,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i) the last day on which
such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 30 days.

h. ERISA. (i) Such Borrower, or a Material Subsidiary of such Borrower or any
member of the Controlled Group including such Borrower shall fail to pay when
due an amount or amounts aggregating in excess of $20,000,000 which it shall
have become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of such Borrower which in the aggregate have unfunded
liabilities in excess of $20,000,000 (individually and collectively, a "Material
Plan") shall be filed under Title IV of ERISA by such Borrower or any member of
the Controlled Group including such Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of such Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of such Borrower must be terminated; or (v)
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including such Borrower to incur a current payment obligation in excess of
$20,000,000.

i. Change of Control. The occurrence of any Change of Control with respect to
such Borrower.

10.2  Acceleration; Remedies.

a. Upon the occurrence of an Event of Default with respect to any Borrower, and
at any time thereafter unless and until such Event of Default has been waived by
the Required Lenders or cured to the satisfaction of the Required Lenders, the
Administrative Agent may with the consent of the Required Lenders, and shall,
upon the request and direction of the Required Lenders, by written notice to
such Borrower take any of the following actions without prejudice to the rights
of the Administrative Agent or any Lender to enforce its claims against such
Borrower, except as otherwise specifically provided for herein:

      Termination of Commitments
      . Declare the Commitments with respect to such Borrower (and, if such
      Borrower is either VaPower or CNG, then also to Dominion Resources)
      terminated whereupon the Commitments with respect to such Borrower (and,
      if such Borrower is either VaPower or CNG, then also to Dominion
      Resources) shall be immediately terminated.
      Acceleration of Loans
      . Declare the unpaid principal of and any accrued interest in respect of
      all Loans made to such Borrower (and, if such Borrower is either VaPower
      or CNG, then also to Dominion Resources) and any and all other

      Page 48

      indebtedness or obligations of any and every kind (including all amounts
      of L/C Obligations, whether or not the beneficiaries of the then
      outstanding Letters of Credit shall have presented the documents required
      thereunder) owing by such Borrower (and, if such Borrower is either
      VaPower or CNG, then also by Dominion Resources) to any of the Lenders or
      the Administrative Agent hereunder to be due whereupon the same shall be
      immediately due and payable without presentment, demand, protest or other
      notice of any kind, all of which are hereby waived by such Borrower (and,
      if such Borrower is either VaPower or CNG, then also by Dominion
      Resources).

      iiii. Enforcement of Rights. Enforce any and all rights and interests
      created and existing under the Credit Documents, including, without
      limitation, all rights of set-off, as against such Borrower.

       

      b. Notwithstanding the foregoing, if an Event of Default specified in
      Section 10.1(e) shall occur, then the Commitments with respect to such
      Borrower (and, if such Borrower is either VaPower or CNG, then also to
      Dominion Resources) shall automatically terminate and all Loans made to
      such Borrower (and, if such Borrower is either VaPower or CNG, then also
      to Dominion Resources), all accrued interest in respect thereof, all
      accrued and unpaid fees and other indebtedness or obligations (including
      all amounts of L/C Obligations, whether or not the beneficiaries of the
      then outstanding Letters of Credit shall have presented the documents
      required thereunder) owing by such Borrower (and, if such Borrower is
      either VaPower or CNG, then also by Dominion Resources) to the Lenders and
      the Administrative Agent hereunder shall immediately become due and
      payable without the giving of any notice or other action by the
      Administrative Agent or the Lenders.

       

      c. With respect to all Letters of Credit with respect to which presentment
      for honor shall not have occurred at the time of an acceleration pursuant
      to this Section 10.2, the Borrowers shall at such time deposit in a cash
      collateral account established with the Administrative Agent an amount
      equal to the aggregate then undrawn and unexpired amount of such Letters
      of Credit. Amounts held in such cash collateral account shall be applied
      by the Administrative Agent to the payment of drafts drawn under such
      Letters of Credit, and the unused portion thereof after all such Letters
      of Credit shall have expired or been fully drawn upon, if any, shall be
      applied to repay other obligations of the Borrowers hereunder and under
      the other Credit Documents. After all such Letters of Credit shall have
      expired or been fully drawn upon, all Reimbursement Obligations shall have
      been satisfied and all other obligations of the Borrowers hereunder and
      under the other Credit Documents shall have been paid in full, the
      balance, if any, in such cash collateral account shall be returned to the
      Borrowers (or such other Person as may be lawfully entitled thereto).

      10.3  Allocation of Payments After Event of Default

      Notwithstanding any other provisions of this Credit Agreement, after the
      occurrence and during the continuance of an Event of Default with respect
      to any Borrower, all amounts collected from such Borrower or received by
      the Administrative Agent or any Lender on account of amounts outstanding
      under any of the Credit Documents shall be paid over or delivered as
      follows:

      Page 49

      FIRST, to the payment of all reasonable out-of-pocket costs and expenses
      (including without limitation reasonable attorneys' fees other than the
      fees of in-house counsel) of the Administrative Agent or any of the
      Lenders in connection with enforcing the rights of the Lenders under the
      Credit Documents against such Borrower and any protective advances made by
      the Administrative Agent or any of the Lenders, pro rata as set forth
      below;

      SECOND, to payment of any fees owed to the Administrative Agent or any
      Lender by such Borrower, pro rata as set forth below;

      THIRD, to the payment of all accrued interest payable to the Lenders by
      such Borrower hereunder, pro rata as set forth below;

      FOURTH, to the payment of the outstanding principal amount of the Loans or
      Letters of Credit outstanding of such Borrower, pro rata as set forth
      below;

      FIFTH, to all other obligations which shall have become due and payable of
      such Borrower under the Credit Documents and not repaid pursuant to
      clauses "FIRST" through "FOURTH" above; and

      SIXTH, the payment of the surplus, if any, to whoever may be lawfully
      entitled to receive such surplus.

      In carrying out the foregoing, (a) amounts received shall be applied in
      the numerical order provided until exhausted prior to application to the
      next succeeding category and (b) each of the Lenders shall receive an
      amount equal to its pro rata share (based on each Lender's Commitment
      Percentages) of amounts available to be applied.

      SECTION 11. AGENCY PROVISIONS

      11.1  Appointment

      Each Lender hereby designates and appoints JPMCB as administrative agent
      of such Lender to act as specified herein and the other Credit Documents,
      and each such Lender hereby authorizes the Administrative Agent, as the
      agent for such Lender, to take such action on its behalf under the
      provisions of this Credit Agreement and the other Credit Documents and to
      exercise such powers and perform such duties as are expressly delegated by
      the terms hereof and of the other Credit Documents, together with such
      other powers as are reasonably incidental thereto. Notwithstanding any
      provision to the contrary elsewhere herein and in the other Credit
      Documents, the Administrative Agent shall not have any duties or
      responsibilities, except those expressly set forth herein and therein, or
      any fiduciary relationship with any Lender, and no implied covenants,
      functions, responsibilities, duties, obligations or liabilities shall be
      read into this Credit Agreement or any of the other Credit Documents, or
      shall otherwise exist against the Administrative Agent. The provisions of

      Page 50

      this Section are solely for the benefit of the Administrative Agent and
      the Lenders and no Borrower shall have any rights as a third party
      beneficiary of the provisions hereof. In performing its functions and
      duties under this Credit Agreement and the other Credit Documents, the
      Administrative Agent shall act solely as agent of the Lenders and does not
      assume and shall not be deemed to have assumed any obligation or
      relationship of agency or trust with or for any Borrower.

      11.2  Delegation of Duties

      The Administrative Agent may execute any of its duties hereunder or under
      the other Credit Documents by or through agents or attorneys-in-fact and
      shall be entitled to advice of counsel concerning all matters pertaining
      to such duties. The Administrative Agent shall not be responsible for the
      negligence or misconduct of any agents or attorneys-in-fact selected by it
      with reasonable care.

      11.3  Exculpatory Provisions

      Neither the Administrative Agent nor any of its officers, directors,
      employees, agents, attorneys-in-fact or Affiliates shall be liable for any
      action lawfully taken or omitted to be taken by it or such Person under or
      in connection herewith or in connection with any of the other Credit
      Documents (except for its or such Person's own gross negligence or willful
      misconduct), or responsible in any manner to any of the Lenders for any
      recitals, statements, representations or warranties made by a Borrower
      contained herein or in any of the other Credit Documents or in any
      certificate, report, statement or other document referred to or provided
      for in, or received by the Administrative Agent under or in connection
      herewith or in connection with the other Credit Documents, or
      enforceability or sufficiency therefor of any of the other Credit
      Documents, or for any failure of the Borrowers to perform their respective
      obligations hereunder or thereunder. The Administrative Agent shall not be
      responsible to any Lender for the effectiveness, genuineness, validity,
      enforceability, collectibility or sufficiency of this Credit Agreement, or
      any of the other Credit Documents or for any representations, warranties,
      recitals or statements made herein or therein or made by a Borrower in any
      written or oral statement or in any financial or other statements,
      instruments, reports, certificates or any other documents in connection
      herewith or therewith furnished or made by the Administrative Agent to the
      Lenders or by or on behalf of a Borrower to the Administrative Agent or
      any Lender or be required to ascertain or inquire as to the performance or
      observance of any of the terms, conditions, provisions, covenants or
      agreements contained herein or therein or as to the use of the proceeds of
      the Loans or of the existence or possible existence of any Default or
      Event of Default or to inspect the properties, books or records of a
      Borrower. The Administrative Agent is not a trustee for the Lenders and
      owes no fiduciary duty to the Lenders. None of the Lenders identified on
      the facing page or signature pages of this Agreement as "Syndication
      Agent" or "Co-Documentation Agents" shall have any right, power,
      obligation, liability, responsibility or duty under this Agreement other
      than those applicable to all Lenders as such, nor shall they have or be
      deemed to have any fiduciary relationship with any Lender.

      11.4  Reliance on Communications

      The Administrative Agent shall be entitled to rely, and shall be fully
      protected in relying, upon any note, writing, resolution, notice, consent,
      certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
      teletype message, statement, order or other document or conversation
      reasonably believed by it to be genuine and correct and to have been
      signed, sent or made by the proper Person or Persons and upon advice and
      statements of legal counsel (including, without limitation, counsel to a
      Borrower, independent accountants

      Page 51

      and other experts selected by the Administrative Agent with reasonable
      care). The Administrative Agent may deem and treat the Lenders as the
      owner of its interests hereunder for all purposes unless a written notice
      of assignment, negotiation or transfer thereof shall have been filed with
      the Administrative Agent in accordance with Section 12.3(b). The
      Administrative Agent shall be fully justified in failing or refusing to
      take any action under this Credit Agreement or under any of the other
      Credit Documents unless it shall first receive such advice or concurrence
      of the Required Lenders as it deems appropriate or it shall first be
      indemnified to its satisfaction by the Lenders against any and all
      liability and expense which may be incurred by it by reason of taking or
      continuing to take any such action. The Administrative Agent shall in all
      cases be fully protected in acting, or in refraining from acting,
      hereunder or under any of the other Credit Documents in accordance with a
      request of the Required Lenders (or to the extent specifically provided in
      Section 12.6, all the Lenders) and such request and any action taken or
      failure to act pursuant thereto shall be binding upon all the Lenders
      (including their successors and assigns).

      11.5  Notice of Default

      The Administrative Agent shall not be deemed to have knowledge or notice
      of the occurrence of any Default or Event of Default hereunder unless the
      Administrative Agent has received notice from a Lender or the relevant
      Borrower referring to the Credit Document, describing such Default or
      Event of Default and stating that such notice is a "notice of default." In
      the event that the Administrative Agent receives such a notice, the
      Administrative Agent shall give prompt notice thereof to the Lenders. The
      Administrative Agent shall take such action with respect to such Default
      or Event of Default as shall be directed by the Required Lenders (or, to
      the extent specifically provided in Section 12.6, all the Lenders).

      11.6  Non-Reliance on Administrative Agent and Other Lenders

      Each Lender expressly acknowledges that neither the Administrative Agent
      nor any of its officers, directors, employees, agents, attorneys-in-fact
      or affiliates has made any representations or warranties to it and that no
      act by the Administrative Agent or any affiliate thereof hereinafter
      taken, including any review of the affairs of a Borrower, shall be deemed
      to constitute any representation or warranty by the Administrative Agent
      to any Lender. Each Lender represents to the Administrative Agent that it
      has, independently and without reliance upon the Administrative Agent or
      any other Lender, and based on such documents and information as it has
      deemed appropriate, made its own appraisal of and investigation into the
      business, assets, operations, property, financial and other conditions,
      prospects and creditworthiness of a Borrower and made its own decision to
      make its Loans hereunder and enter into this Credit Agreement. Each Lender
      also represents that it will, independently and without reliance upon the
      Administrative Agent or any other Lender, and based on such documents and
      information as it shall deem appropriate at the time, continue to make its
      own credit analysis, appraisals and decisions in taking or not taking
      action under this Credit Agreement, and to make such investigation as it
      deems necessary to inform itself as to the business, assets, operations,
      property, financial and other conditions, prospects and creditworthiness
      of a Borrower. Except for (i) delivery of the Credit Documents and (ii)
      notices, reports and other documents expressly required to be furnished to
      the Lenders by the Administrative Agent hereunder, the Administrative
      Agent shall not have any duty or responsibility to

      Page 52

      provide any Lender with any credit or other information concerning the
      business, operations, assets, property, financial or other conditions,
      prospects or creditworthiness of a Borrower which may come into the
      possession of the Administrative Agent or any of its officers, directors,
      employees, agents, attorneys-in-fact or Affiliates.

      11.7  Indemnification

      Each Lender agrees to indemnify the Administrative Agent in its capacity
      as such (to the extent not reimbursed by a Borrower and without limiting
      the obligation of a Borrower to do so), ratably according to its Revolving
      Loan Commitment, from and against any and all liabilities, obligations,
      losses, damages, penalties, actions, judgments, suits, costs, expenses or
      disbursements of any kind whatsoever which may at any time (including
      without limitation at any time following the payment of the Loans) be
      imposed on, incurred by or asserted against the Administrative Agent in
      its capacity as such in any way relating to or arising out of this Credit
      Agreement or the other Credit Documents or any documents contemplated by
      or referred to herein or therein or the transactions contemplated hereby
      or thereby or any action taken or omitted by the Administrative Agent
      under or in connection with any of the foregoing; provided that no Lender
      shall be liable for the payment of any portion of such liabilities,
      obligations, losses, damages, penalties, actions, judgments, suits, costs,
      expenses or disbursements resulting from the gross negligence or willful
      misconduct of the Administrative Agent. If any indemnity furnished to the
      Administrative Agent for any purpose shall, in the opinion of the
      Administrative Agent, be insufficient or become impaired, the
      Administrative Agent may call for additional indemnity and cease, or not
      commence, to do the acts indemnified against until such additional
      indemnity is furnished. The agreements in this Section shall survive the
      payment of the Loans and all other amounts payable hereunder and under the
      other Credit Documents.

      11.8  Administrative Agent in Its Individual Capacity

      The Administrative Agent and its Affiliates may make loans to, issue or
      participate in Letters of Credit for the account of, accept deposits from
      and generally engage in any kind of business with a Borrower as though the
      Administrative Agent were not Administrative Agent hereunder. With respect
      to the Loans made by it, the Administrative Agent shall have the same
      rights and powers under this Credit Agreement as any Lender and may
      exercise the same as though they were not Administrative Agent, and the
      terms "Lender" and "Lenders" shall include the Administrative Agent in its
      individual capacity.

      11.9  Successor Administrative Agent

      The Administrative Agent may, at any time, resign upon 30 days written
      notice to the Lenders. Upon any such resignation, the Required Lenders
      shall have the right to appoint a successor Administrative Agent. If no
      successor Administrative Agent shall have been so appointed by the
      Required Lenders and shall have accepted such appointment, within 30 days
      after the notice of resignation, then the retiring Administrative Agent
      shall select a successor Administrative Agent provided such successor is
      an Eligible Assignee (or if no Eligible Assignee shall have been so
      appointed by the retiring Administrative Agent and shall have accepted
      such appointment, then the Lenders shall perform all obligations of the
      retiring Administrative Agent until such time, if any, as a successor
      Administrative Agent shall have been so appointed and shall have accepted
      such appointment as provided for above).

      Page 53

      Upon the acceptance of any appointment as Administrative Agent hereunder
      by a successor, such successor Administrative Agent shall thereupon
      succeed to and become vested with all the rights, powers, privileges and
      duties of the retiring Administrative Agent, and the retiring
      Administrative Agent shall be discharged from its duties and obligations
      as Administrative Agent, as appropriate, under this Credit Agreement and
      the other Credit Documents and the provisions of this Section 11.9 shall
      inure to its benefit as to any actions taken or omitted to be taken by it
      while it was Administrative Agent under this Credit Agreement.

      SECTION 12. MISCELLANEOUS

      12.1  Notices

      Except as otherwise expressly provided herein, all notices and other
      communications shall have been duly given and shall be effective (a) when
      delivered, (b) when transmitted via telecopy (or other facsimile device),
      (c) the Business Day following the day on which the same has been
      delivered prepaid (or pursuant to an invoice arrangement) to a reputable
      national overnight air courier service, or (d) the third Business Day
      following the day on which the same is sent by certified or registered
      mail, postage prepaid, in each case to the respective parties at the
      address or telecopy numbers set forth on Schedule 12.1, or at such other
      address as such party may specify by written notice to the other parties
      hereto.

      Notices and other communications to any Lender hereunder may be delivered
      or furnished by electronic communications pursuant to procedures approved
      by the Administrative Agent; provided that the foregoing shall not apply
      to notices pursuant to Section 2 unless otherwise agreed by the
      Administrative Agent and the applicable Lender. The Administrative Agent
      or a Borrower may, in its discretion, agree to accept notices and other
      communications to it hereunder by electronic communications pursuant to
      procedures approved by it; provided that approval of such procedures may
      be limited to particular notices or communications.

      12.2  Right of Set-Off; Adjustments

      In addition to any rights now or hereafter granted under applicable law or
      otherwise, and not by way of limitation of any such rights, upon the
      occurrence of an Event of Default by a Borrower and the commencement of
      remedies described in Section 10.2, each Lender is authorized at any time
      and from time to time, without presentment, demand, protest or other
      notice of any kind (all of which rights being hereby expressly waived), to
      set-off and to appropriate and apply any and all deposits (general or
      special) and any other indebtedness at any time held or owing by such
      Lender (including, without limitation branches, agencies or Affiliates of
      such Lender wherever located) to or for the credit or the account of such
      Borrower against obligations and liabilities of such Borrower to the
      Lenders hereunder, under the Notes, the other Credit Documents or
      otherwise, irrespective of whether the Administrative Agent or the Lenders
      shall have made any demand hereunder and although such obligations,
      liabilities or claims, or any of them, may be contingent or unmatured, and
      any such set-off shall be deemed to have been made immediately upon the
      occurrence of an Event of Default even though such charge is made or
      entered on the books of such Lender subsequent thereto. Each Borrower
      hereby agrees that any Person purchasing a participation in the Loans and
      Commitments to it hereunder pursuant to Section 11.3(c) may exercise all
      rights of set-off with respect to its participation interest as fully as
      if such Person were a Lender hereunder.

      Page 54

      Except to the extent that this Credit Agreement expressly provides for
      payments to be allocated to a particular Lender, if any Lender (a
      "Benefitted Lender") shall receive any payment of all or part of the
      obligations owing to it by a Borrower under this Credit Agreement, receive
      any collateral in respect thereof (whether voluntarily or involuntarily,
      by set-off, pursuant to events or proceedings of the nature referred to in
      Section 10.1(e), or otherwise), in a greater proportion than any such
      payment to or collateral received by any other Lender, if any, in respect
      of the obligations owing to such other Lender by such Borrower under this
      Credit Agreement, such Benefitted Lender shall purchase for cash from the
      other Lenders a participating interest in such portion of the obligations
      owing to each such other Lender, or shall provide such other Lenders with
      the benefits of any such collateral, as shall be necessary to cause such
      Benefitted Lender to share the excess payment or benefits of such
      collateral ratably with each of the Lenders; provided, however, that if
      all or any portion of such excess payment or benefits is thereafter
      recovered from such Benefitted Lender, such purchase shall be rescinded,
      and the purchase price and benefits returned, to the extent of such
      recovery, but without interest.

      12.3  Benefit of Agreement

      a.  Generally. This Credit Agreement shall be binding upon and inure to
      the benefit of and be enforceable by the respective successors and assigns
      of the parties hereto; provided that a Borrower may not assign and
      transfer any of its interests (except as permitted by Section 8.2) without
      prior written consent of the Lenders; and provided further that the rights
      of each Lender to transfer, assign or grant participations in its rights
      and/or obligations hereunder shall be limited as set forth in this Section
      12.3.

      b.  Assignments. Each Lender may assign all or a portion of its rights and
      obligations under this Credit Agreement (including, without limitation,
      all or a portion of its Loans, its Notes, and its Commitment); provided,
      however, that:

 i.   each such assignment shall be to an Eligible Assignee;
 ii.  each of (A) the Administrative Agent and (B) the Issuing Lenders, shall
      have provided their written consent (not to be unreasonably withheld);
 iii. DRI shall have provided its written consent (not to be unreasonably
      withheld) which consent shall not be required during the existence of a
      Default or Event of Default;
 iv.  any such partial assignment shall be in an amount at least equal to
      $5,000,000 (or, if less, the remaining amount of the Commitment being
      assigned by such Lender) or an integral multiple of $5,000,000 in excess
      thereof;
 v.   each such assignment by a Lender shall be of a constant, and not varying,
      percentage of all of its rights and obligations under this Credit
      Agreement and the Notes; and

      Page 55

 vi.  the parties to such assignment shall execute and deliver to the
      Administrative Agent for its acceptance an Assignment Agreement in
      substantially the form of Exhibit 12.3, together with a processing fee
      from the assignor of $4,000.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the relevant Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
assignee. If the assignee is not incorporated under the laws of the United
States of America or a State thereof, it shall deliver to such Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of taxes in accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of a Borrower or
the performance or observance by such Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests,

Page 56

including any pledge or assignment by a Lender to any Federal Reserve Bank in
accordance with applicable law.

c.  Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time by each Borrower
(collectively, the "Registers"). The entries in the Registers shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the relevant Register as a Lender hereunder for all purposes
of this Credit Agreement. The Registers shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

d.  Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

e.  Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender's interests and obligations
hereunder; provided that (i) such selling Lender shall remain a "Lender" for all
purposes under this Credit Agreement (such selling Lender's obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Loans in which the participant is participating, or (B) postpone
the date fixed for any payment of principal (including extension of the Maturity
Date or the date of any mandatory prepayment), interest or fees in respect of
any Loans in which the participant is participating and (iii) sub-participations
by the participant (except to an Affiliate, parent company or Affiliate of a
parent company of the participant) shall be permitted with the consent of the
Borrowers (which, in each case, shall not be unreasonably withheld or delayed
and shall not be required during the existence of a Default or Event of
Default). In the case of any such participation, the participant shall not have
any rights under this Credit Agreement or the other Credit Documents (the
participant's rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation) and all amounts payable by such Borrower hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such participant shall be entitled to receive additional amounts under
Section 4 to the same extent that the Lender from which such participant
acquired its participation would be entitled to the benefit of such cost
protection provisions.

f.  Payments. No Eligible Assignee, participant or other transferee of any
Lender's rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the relevant Borrower's written
consent.

Page 57

g.  Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

h.  Information. Any Lender may furnish any information concerning a Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4  No Waiver; Remedies Cumulative

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between a Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on a Borrower in any case shall entitle such Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5  Payment of Expenses, etc.

Each Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of outside
legal counsel to the Administrative Agent) and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by such Borrower under this Credit
Agreement and (ii) of the Administrative Agent and the Lenders in connection
with enforcement of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the
Administrative Agent and each of the Lenders) against such Borrower; and
(b) indemnify the Administrative Agent and each Lender and its Affiliates, their
respective officers, directors, employees, representatives and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender or its
Affiliates is a party thereto) related to the entering into and/or performance
of any Credit Document or the use of proceeds of any Loans (including other
extensions

Page 58

of credit) hereunder or the consummation of any other transactions contemplated
in any Credit Document by such Borrower, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified).

12.6  Amendments, Waivers and Consents

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrowers; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

a.  extend the Maturity Date;

b.  reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

c.  reduce or forgive the principal amount of any Loan;

d.  increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

e.  release a Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

f.  amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3 or 12.5;

g.  reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

h.  release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lenders without the prior written consent of
the Administrative Agent or the Issuing Lenders, as the case may be.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

Page 59

12.7  Counterparts; Telecopy

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8  Headings

+The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

12.9  Defaulting Lender

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

12.10  Survival of Indemnification and Representations and Warranties

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11  GOVERNING LAW

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Each Borrower irrevocably consents to the service of process out of any
competent court in any action or proceeding brought in connection with this
Credit Agreement by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address for notices pursuant to Section
12.1, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law.



12.12  WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Page 60

12.13  Severability

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14  Entirety

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15  Binding Effect

This Credit Agreement shall become effective at such time (the "Effective Date")
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by each
of the Borrowers and the Administrative Agent, and the Administrative Agent
shall have received copies (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of each Borrower, the Administrative
Agent and each Lender and their respective successors and permitted assigns.

12.16  Submission to Jurisdiction

Each Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against any
Borrower or its properties in the courts of any jurisdiction. Each Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement in any court referred to above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the Borrowers also hereby irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

12.17  Confidentiality

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Borrower pursuant to this Agreement
that is designated by such Borrower as confidential; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any of its
Affiliates, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Assignee or participant, (c) to its
employees, directors, agents, attorneys and accountants or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any requirement of law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender's investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document.

12.18  Designation of SPVs

Notwithstanding anything to the contrary contained herein, any Lender, (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPV"),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrowers, the option to fund all or any part of
any Loan that such Granting Lender would otherwise be obligated to fund pursuant
to this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrowers, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Agreement (and any
related documents) and to exercise on such SPV's behalf, all of such SPV's
voting rights under this Credit Agreement. No additional Note shall be required
to evidence the Loans or portion thereof made by an SPV; and the related
Granting Lender shall be deemed to hold its Note as agent for such SPV to the
extent of the Loans or portion thereof funded by such SPV. In addition, any
payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

Page 62

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable for so
long as, and to the extent, the Granting Lender provides such indemnity or makes
such payment. In furtherance of the foregoing, each party hereto hereby agrees
(which agreements shall survive the termination of this Credit Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.17 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19  USA Patriot Act

Each Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the "Act"), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Act.

[Remainder of Page Intentionally Blank]

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

 

 

DOMINION RESOURCES, INC.,
as a Borrower


 

By:     /s/ James P. Carney                                               
Name: James P. Carney
Title: Assistant Treasurer

 

VIRGINIA ELECTRIC AND POWER COMPANY,
as a Borrower


 

By:     /s/ James P. Carney                                               
Name: James P. Carney
Title: Assistant Treasurer

 

 

 

CONSOLIDATED NATURAL GAS COMPANY,
as a Borrower


 

By:     /s/ James P. Carney                                               
Name: James P. Carney
Title: Assistant Treasurer



 

JPMORGAN CHASE BANK,
as Administrative Agent and as a Lender


 

By:      /s/ Peter M.Ling                                                  
Name: Peter M. Ling
Title: Managing Director

 

 



 

BARCLAYS BANK PLC, as Syndication
Agent and as a Lender


 

By:      /s/ Gary B. Wenslow                                             
Name: Gary B. Wenslow
Title: Associate Director



 

Bank of America, N.A.,
as a Lender

 

By:      /s/ Daryl G. Patterson                                            
Name: Daryl G. Patterson
Title: Managing Director



 

Citibank, N.A., as a Lender

 

By:      /s/ Dhaya Ranganathan                                            
Name: Dhaya Ranganthan
Title: Director



 

THE BANK OF NOVA SCOTIA,
as a Lender

 

By:      /s/ Frank Sandler                                            
Name: Frank F. Sandler
Title: Managing Director



 

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH, as a Lender

 

By:      /s/ Linda Tam                                            
Name: Linda Tam
Title: Authorized Signatory



 

ABN AMRO Bank, N.V.,
as a Lender

 

By:      /s/ Stephanie B. Casas                                            
Name: Stephanie B. Casas
Title: Vice President

 

By:      /s/ R. Scott Donaldson                                            
Name: R. Scott Donaldson
Title: Vice President



 

WILLIAM STREET COMMITMENT CORPORATION,
(Recourse only to assets of William Street Commitment Corporation)

 

By:      /s/ J.M. Hill                                            
Jennifer M. Hill
CFO



 

LEHMAN BROTHERS BANK, FSB,
as a Lender

 

By:      /s/ Janine B. Shugan                                            
Name: Janine B. Shugan
Title: Authorized Signatory

 

 

 

UBS LOAN FINANCE, LLC

 

By:      /s/ Salloz Sikka                                            
Salloz Sikka
Associate Diretor
Banking Product Services, US

 

By:      /s/ Joselin Fernandes                                            
Joselin Fernandes
Associate Diretor
Banking Product Services, US



 

WACHOVIA BANK,NATIONAL ASSOCIATION
as a Lender

 

By:      /s/ Lawrence P. Sullivan                                            
Name: Lawrence P. Sullivan
Title: Director



 

Deutsche Bank AG New York Branch,
as a Lender

 

By:      /s/ Michael Starmer-Smith                                          
Name: Michael Starmer-Smith
Title: Managing Director

 

By:      /s/ Joel Makowsky                                          
Name: Joel Makowsky
Title: Director



 

Key Bank National Association,
as a Lender

 

By:      /s/ Thomas J. Purcell                                          
Name: Thomas J. Purcell
Title: Senior Vice President



 

Merrill Lynch Bank, USA,
as a Lender

 

By:      /s/ Louis Alder                                        
Name: Louis Alder
Title: Director



 

CREDIT SUISSE FIRST BOSTON,
ACTING THROUGH ITS CAYMAN
ISLANDS BRANCH
as a Lender

 

By:      /s/ Paul Colon                                        
Name: Paul Colon
Title: Director

 

By:      /s/ Denise Alvarez                                        
Name: Denise Alvarez
Title: Associate



 

MORGAN STANLEY BANK,
as a Lender

 

By:      /s/ Daniel Twenge                                     
Name: Daniel Twenge
Title: Vice President



 

SunTrust Bank
as a Lender

 

By:      /s/ Mark A.Flatin                                        
Name: Mark A. Flatin
Title: Director



 

Mizuho Corporate Bank, Ltd.,
as a Lender

 

By:      /s/ Mark S. Gronich                                  
Name: Mark S. Gronich
Title: Senior Vice President



 

THE BANK OF NEW YORK,
as a Lender

 

By:      /s/ John N.Watt                                  
Name: John N. Watt
Title: Vice President



 

KBC BANK, N.V., as a Lender

 

By:      /s/ Jean-Pierre Diels                                  
Name: Jean-Pierre Diels
Title: First Vice President

 

By:      /s/ Eric Raskin                                  
Name: Eric Raskin
Title: Vice President



 

UFJ Bank Limited
New York Branch
as a Lender

 

By:      /s/ John T. Feeney                                  
Name: John T. Feeney
Title: Vice President

